        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 1 of 72




 1   Lisa M. McKnight, 011638                        David F. Jacobs, 018807
     Michael K. Foy, 032736                          Carrie J. Brennan, 018250
 2   SALMON, LEWIS & WELDON, P.L.C.                  Assistant Attorneys General
     2850 E. Camelback Road, Suite 200               Natural Resources Section
 3   Phoenix, Arizona 85016                          OFFICE OF THE ATTORNEY GENERAL
     (602) 801-9060                                  2005 N. Central Avenue
 4   lmm@slwplc.com                                  Phoenix, Arizona 85004
     mkf@slwplc.com                                  (602) 542-7782
 5   Attorneys for Salt River Valley Water           David.Jacobs@azag.gov
     Users’ Association                              Carrie.Brennan@azag.gov
 6                                                   Attorney for State of Arizona
 7   Robert A. Rosette, 018136                       Steve Wene, 019630
     ROSETTE, LLP                                    Moyes Sellers & Hendricks
 8   565 W. Chandler Blvd., Suite 212                MOYES SELLERS & HENDRICKS
     Chandler, Arizona 85255                         1850 N. Central Ave., Ste. 1100
 9   (480) 889-8990                                  Phoenix, Arizona 85004
     rosette@rosettelaw.com                          (602) 604-2141
10   Attorney for the Tonto Apache Tribe             swene@lawms.com
                                                     Attorney for City of Safford
11

12

13
                           IN THE UNITED STATES DISTRICT COURT
14
                                   FOR THE DISTRICT OF ARIZONA
15

16     Tonto Apache Tribe of Arizona,                   No. CIV-79-00187 PHX-DLR
17
                                   Plaintiff,           JOINT STATUS REPORT
18
       vs.
19
       State of Arizona, et al.,
20
                                   Defendants.
21

22           The Parties, the Tonto Apache Tribe, the State of Arizona, the Salt River Valley Water
23   Users’ Association (“SRP”) and the City of Safford, pursuant to this Court’s Order dated
24   March 3, 2011, hereby file their Joint Status Report regarding In re the General Adjudication
25   of all Rights to Use Water in the Gila River System and Source, W-1—W-4 (the “Gila River
26   Adjudication”) pending in the Superior Court of the State of Arizona, Maricopa County. The
27   most recent Joint Status Report was filed on June 15, 2020. See Doc. 154. This current Joint
          Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 2 of 72




 1   Status Report includes a description of the progress of matters pending in the Gila River
 2   Adjudication through November 27, 2020.
 3            This action and a separate action, San Carlos Apache Tribe v. State of Arizona et al.,
 4   Case No. CIV 79-186 PHX (DLR), are before this Court pursuant to remand from the United
 5   States Court of Appeals for the Ninth Circuit following the decision of the United States
 6   Supreme Court in State of Arizona v. San Carlos Apache Tribe, 463 U.S. 545 (1983).
 7            The Honorable Mark H. Brain, Judge of the Maricopa County Superior Court, presides
 8   over the Gila River Adjudication.1 Susan Ward Harris is appointed as Special Master in the
 9   Gila River Adjudication.2 The Arizona Department of Water Resources (“ADWR”) is
10   statutorily directed to provide technical assistance to the Gila River Adjudication Court (the
11   “Adjudication Court” or “Court”), including the preparation of a hydrographic survey report
12   (“HSR”) proposing attributes of water rights for each subwatershed of the Gila River System
13   and Source. See A.R.S. § 45-256.
14            Numerous contested cases within the Gila River Adjudication have been fully
15   resolved, either through litigation, settlement, or consolidation with another contested case.
16   Section I of this Report, infra, includes a table that identifies each of the cases that have been
17   previously resolved. Sections II-IV, infra, provides a description of the contested cases and
18   other matters that are currently active in the Gila River Adjudication.
19

20

21

22

23

24

25

26   1
         As of October 17, 2012.
     2
27       As of July 20, 2015.


                                                      2
          Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 3 of 72




 1   I.     Previously Resolved Contested Cases and Other Matters
 2   Matter No.          Matter Name          Summary of Resolution
     W1-11-1758          In re Kathleen       Consolidated with In re St. David Irrigation
 3
                         Hanseen              District (Contested Case No. W1-11-1675) on
 4                                            April 9, 2019.
     W1-11-1776          In re Venice J.      Consolidated with In re St. David Irrigation
 5                       Higginbotham,        District (Contested Case No. W1-11-1675) on
 6                       Trustee of Ronald B. September 23, 2019.
                         Higginbotham
 7                       Decedent’s Trust
     W1-11-1865          In re Thomas and     Claims dismissed by Special Master Harris on
 8
                         Leona Farnsworth     February 22, 2019.
 9   W1-11-1881          In re Acel and Nila  Consolidated with In re St. David Irrigation
                         East                 District (Contested Case No. W1-11-1675) on
10                                            April 3, 2019.
11   W1-11-1889          In re Paul and       Claims dismissed by Special Master Harris on
                         Sandra Brick         December 13, 2018.
12   W1-11-1903          In re Kirk Kading    Claims dismissed by Special Master Harris on
13
                                              January 24, 2019.
     W1-11-1906          In re Fenn           Claims dismissed by Special Master Harris on
14                       Enterprises, Inc.    January 10, 2019.
     W1-11-1908          In re Rex O. and     Claims dismissed by Special Master Harris on
15
                         Gail Barney          December 13, 2018.
16   W1-11-1909          In re El Paso        Claims dismissed by Special Master Harris on
                         Natural Gas          January 24, 2019.
17                       Company
18   W1-11-1910          In re Leland K. and Consolidated with In re Eli and Ila Fenn
                         Paula F. Barney      (Contested Case No. W1-11-1691) on May 9,
19                                            2019.
     W1-11-1912          In re Chester J.     Consolidated with In re Eli and Ila Fenn
20
                         Brown                (Contested Case No. W1-11-1691) on May 9,
21                                            2019.
     W1-11-1913          In re Randall &      Claims dismissed by Special Master Harris on
22                       Joyce Welker         March 27, 2019.
23   W1-11-1915          In re Thurber and    Claims partially consolidated with In re St.
                         Louise Larson        David Irrigation District (Contested Case No.
24                                            W1-11-1675) and partially dismissed on March
                                              7, 2019.
25
     W1-11-1916          In re Alvah and      Consolidated with In re St. David Irrigation
26                       Barbara Fenn         District (Contested Case No. W1-11-1675) on
                                              April 1, 2019.
27


                                               3
       Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 4 of 72




     W1-11-1917       In re Newell A. and  Consolidated with In re St. David Irrigation
 1
                      Katherine Barney     District (Contested Case No. W1-11-1675) on
 2                                         March 12, 2019.
     W1-11-1918       In re Gerald and     Claims dismissed by Special Master Harris on
 3
                      Judy Barney          January 30, 2019.
 4   W1-11-1921       In re Neil H. and    Consolidated with In re St. David Irrigation
                      Carmen Carruthers District (Contested Case No. W1-11-1675) on
 5                                         January 30, 2020.
 6   W1-11-1980       In re Charles Dean Consolidated with In re St. David Irrigation
                      and Jo Anne Lee      District (Contested Case No. W1-11-1675) on
 7                    Kartchner            April 1, 2019.
     W1-11-1981       In re Charles Fenn, Consolidated with In re St. David Irrigation
 8
                      Jr.                  District (Contested Case No. W1-11-1675) on
 9                                         April 1, 2019.
     W1-11-2080       In re Jay and Lois   Consolidated with In re St. David Irrigation
10                    Kartchner            District (Contested Case No. W1-11-1675) on
11                                         January 30, 2020.
     W1-11-2102       In re Charles B. and Consolidated with In re St. David Irrigation
12                    Marth White          District (Contested Case No. W1-11-1675) on
13
                                           October 11, 2019.
     W1-11-2114       In re Ed and Miriam Consolidated with In re St. David Irrigation
14                    Ingalsby             District (Contested Case No. W1-11-1675) on
                                           January 30, 2020.
15
     W1-11-2117       In re William        Consolidated with In re St. David Irrigation
16                    Gordon Sr.           District (Contested Case No. W1-11-1675) on
                                           January 30, 2020.
17   W1-11-2169       In re Norman Gene Consolidated with In re St. David Irrigation
18                    and Annie Jane       District (Contested Case No. W1-11-1675) on
                      McWhorter            October 11, 2019.
19   W1-11-2190       In re Enclave St.    Consolidated with In re St. David Irrigation
                      David LLC            District (Contested Case No. W1-11-1675) on
20
                                           September 23, 2019.
21   W1-11-2600       In re Sacaton Ranch Claims dismissed by Special Master Harris on
                      Bingham Limited      July 31, 2020.
22                    Partnership
23   W1-11-2620       In re Robert Floyd   Claims dismissed by Special Master Harris on
                      and Jerry Hammond October 15, 2020.
24   W1-11-2662       In re Hope I. Jones  Water rights abstracts approved by Special
                      II                   Master Harris on October 20, 2020.
25
     W1-11-2665       In re Redfield       Water rights abstracts approved by Special
26                    Canyon State Law     Master Harris on October 31, 2018, December
                      Claims               13, 2018, February 15, 2019, and December 9,
27                                         2019.

                                            4
       Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 5 of 72




     W1-11-2676       In re Dorene Wilson  Consolidated with In re Pima County Irrigation
 1
                      Trust                (Contested Case No. W1-11-2690) on April 4,
 2                                         2018.
     W1-11-2678       In re Donald         Consolidated with In re Pima County Irrigation
 3
                      Kellogg              (Contested Case No. W1-11-2694) on December
 4                                         18, 2018.
     W1-11-2690       In re Pima County    Water rights abstracts approved by Special
 5                    Flood Control        Master Harris on March 1, 2019, June 14, 2019,
 6                    District             June 17, 2019, July 10, 2019, September 25,
                                           2019, October 10, 2019, and December 10,
 7                                         2019.
     W1-11-2691       In re Jack Kelly and Consolidated with In re Pima County Flood
 8
                      Lois Bingham         Control District (Contested Case No. W1-11-
 9                                         2690) on March 4, 2019.
     W1-11-2712       In re Carey R. Smith Claims dismissed by Special Master Harris on
10                                         October 16, 2020.
11   W1-11-2806       In re Arizona State  Claims dismissed by Special Master Harris on
                      Land Department      December 19, 2019.
12   W1-11-2807       (Unnamed)            Consolidated with In re Paul L. Sale Investment
13
                                           Co. (Contested Case No. W1-11-3107) on June
                                           24, 2019.
14   W1-11-2838       In re Howard S. and Consolidated with In re ASARCO – Irrigation
                      Ella D. Slotter      (Contested Case No. W1-11-2801) on January 6,
15
                                           2020.
16   W1-11-2839       In re Fred T. Ash & Consolidated with In re ASARCO – Irrigation
                      Sons                 (Contested Case No. W1-11-2801) on April 30,
17                                         2020.
18   W1-11-3122       In re Morris and     Claims dismissed by Special Master Harris on
                      Dorthea Elliot       January 17, 2020.
19   W1-11-3193       In re Arizona State  Claims dismissed by Special Master Harris on
                      Land Department      November 20, 2019.
20
     W1-11-3194       In re Salt River     Water rights abstracts approved by Special
21                    Project – Irrigation Master Harris on July 31, 2019; corrected
                                           abstracts approved by Special Master Harris on
22                                         February 14, 2020.
23   W1-11-3201       In re Salt River     Water rights abstracts approved by Special
                      Project – Irrigation Master Harris on July 31, 2019; corrected
24                                         abstracts approved by Special Master Harris on
                                           February 14, 2020.
25
     W1-11-3202       In re ASARCO, Inc. Claims dismissed by Special Master Harris on
26                    – SRP                February 27, 2020.
     W1-11-3204       In re BLM – SRP      Claims dismissed by Special Master Harris on
27                                         February 7, 2020.

                                             5
       Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 6 of 72




     W1-11-3207       In re John and Mary   Water rights abstracts approved by Special
 1
                      Smith                 Master Harris on October 20, 2020.
 2   W1-11-3208       In re ASARCO –        Consolidated under In re John & Mary Lou
                      Arizona Game and      Smith (Contested Case No. W1-11-3207) on
 3
                      Fish Commission       December 12, 2019; water rights abstracts
 4                                          approved by Special Master Harris in Case No.
                                            W1-11-3207 on October 20, 2020.
 5   W1-11-3209       In re ASLD - Smith    Consolidated under In re John & Mary Lou
 6                                          Smith (Contested Case No. W1-11-3207) on
                                            December 12, 2019; water abstracts approved
 7                                          by Special Master Harris in Case No. W1-11-
                                            3207 on October 20, 2020.
 8
     W1-11-3247       In re BLM – Miller    Dismissed by Special Master Harris on March 5,
 9                                          2020.
     W1-11-3300       In re The Arizona     Water rights abstracts approved by Special
10                    Chapter of The        Master Harris on June 29, 2018.
11                    Nature Conservancy
     W1-11-3301       In re The Arizona     Water rights abstracts approved by Special
12                    Chapter of The        Master Harris on June 29, 2018.
                      Nature Conservancy
13
     W1-11-3304       In re The Arizona     Claims dismissed by Special Master Harris on
14                    Chapter of The        April 10, 2018.
                      Nature Conservancy
15
     W1-11-3310       In re Larsen          Water rights abstracts approved by Special
16                                          Master Harris on February 12, 2019.
     W1-11-3311       In re Luebbermann     Water rights abstracts approved by Special
17                                          Master Harris on September 12, 2019.
18   W1-11-3312       In re Brighthawk,     Water rights abstracts approved by Special
                      LLC                   Master Harris on February 13, 2019.
19   W1-11-3313       In re Barassi         Water rights abstracts approved by Special
                                            Master Harris on June 4, 2019.
20
     W1-11-3315       In re Young           Water rights abstracts approved by Special
21                                          Master Harris on March 29, 2019.
     W1-11-3317       In re Lester Young    Water rights abstracts approved by Special
22                                          Master Harris on March 29, 2019.
23   W1-11-3318       In re Bowers          Water rights abstracts approved by Special
                                            Master Harris on July 26, 2019 and September
24                                          16, 2020.
25   W1-11-3322       In re Ouillette       Water rights abstracts approved by Special
                                            Master Harris on January 19, 2020
26   W1-11-3323       In re Wallace         Water rights abstracts approved by Special
                                            Master Harris on March 17, 2020.
27


                                             6
       Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 7 of 72




     W1-11-3326       In re Lackner        Claims dismissed by Special Master Harris on
 1
                                           July 11, 2019.
 2   W1-11-3329       In re BLM-Nature     Water rights abstracts approved by Special
                      Conservancy Leased Master Harris on November 12, 2019.
 3
                      Land
 4   W1-11-3342       In re Aravaipa       Resolved following trial in decision issued by
                      Canyon Wilderness Judge Brain on December 17, 2018.
 5                    Area
 6   W1-11-3362       In re Magoffin       Claims dismissed by Special Master Harris on
                      Family Trust I       July 24, 2020.
 7   W1-11-3377       In re The Arizona    Water rights abstracts approved by Special
                      Chapter of The       Master Harris on December 13, 2019.
 8
                      Nature Conservancy
 9   W1-11-3378       In re Alex Pacheco   Water rights abstracts approved by Special
                      and Christine        Master Harris on June 5, 2020.
10                    Salazar Pacheco
11   W1-11-3379       In re Miguel         Water rights abstracts approved by Special
                      Miranda              Master Harris on January 14, 2020.
12   W1-11-3380       In re Sandra Fraser, Water rights abstracts approved by Special
13                    Daniel and Cindy     Master Harris on December 26, 2019.
                      Tapia, and Norma
14                    Luepke
     W1-11-3382       In re the Arizona    Water rights abstracts approved by Special
15
                      Chapter of the       Master Harris on August 16, 2019.
16                    Nature Conservancy
                      – Agro Land
17   W1-11-3386       In re Ruben and      Water rights abstracts approved by Special
18                    Delta Bryce          Master Harris on November 6, 2020.
     W1-11-3441       In re Anthony Lunt – Water rights abstracts approved by Special
19                    State Trust Land     Master Harris on February 3, 2020.
     W1-11-3449       In re Anthony Lunt – Water rights abstracts approved by Special
20
                      Stockponds           Master Harris on December 16, 2019.
21   W1-11-3451       In re Anthony Lunt – Water rights abstracts approved by Special
                      Irrigation           Master Harris on March 5, 2020.
22   WC-18-0002-IR    In re General        Petition denied by Supreme Court of Arizona on
23                    Adjudication of Gila December 12, 2019.
                      River System (Pre-
24                    1919 Forfeiture
                      Petition to Supreme
25
                      Court)
26
27


                                            7
           Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 8 of 72




     WC-18-0001             In re General           Petition denied by the Supreme Court of
 1
                            Adjudication of Gila    Arizona on May 28, 2020 “without prejudice to
 2                          River System            present the motion to the adjudication court for
                            (Motion for             its consideration.”
 3
                            Adoption of Non-
 4                          Indian Special
                            Procedural Order)
 5
     II.     Adjudication of Water Claims in the San Pedro River Watershed
 6
             1.     In re: Fort Huachuca
 7
             This contested case addresses whether lands were reserved for the Fort Huachuca
 8
     military reservation near Sierra Vista, the purposes of the reservation, whether water was
 9
     impliedly reserved to fulfill those purposes, and the date of priority of any such reserved
10
     rights. A trial on these issues concluded in February 2017, but no decision has been issued by
11
     the Adjudication Court. The procedural history of this contested case is described in the Joint
12
     Status Report that was filed in this matter on June 25, 2018. See Doc. 144, at 2-4.
13
             2.     In re: San Pedro Riparian National Conservation Area
14
             This contested case addresses whether Congress, in enacting legislation in 1988
15
     establishing the San Pedro Riparian National Conservation Area (“SPRNCA”), either
16
     expressly or impliedly reserved water to satisfy the purposes of the reservation. The case also
17
     addresses the purposes of the SPRNCA and the priority date of any water rights reserved. A
18
     related issue concerns whether pre-existing appropriative rights appurtenant to lands within
19
     the SPRNCA should be included in the “inventory of water rights” available to the United
20
     States to fulfill the purposes of the SPRNCA.
21
             Initial issues in the case were designated in June of 2007. Several of those initial
22
     issues were determined in March 2009. In May 2009, the Special Master designated two
23
     additional initial issues and resolved those issues by order dated March 19, 2010. The
24
     remaining issues in this case consist of (1) determining the boundaries of SPRNCA; (2)
25
     quantifying the federal reserved water rights claims for SPRNCA; and (3) determining the
26
     impact (if any) that a certificate of water right for SPRNCA that was issued under Arizona
27


                                                      8
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 9 of 72




 1   law has on the federal reserved water rights for SPRNCA. Trial in this matter concluded on
 2   May 16, 2019. Closing briefs and proposed findings were filed on August 30, 2019, and
 3   responsive briefs were submitted on September 27, 2019. The Joint Status Report that was
 4   filed in this matter on June 25, 2018 provides additional information regarding the initial
 5   issues that were previously decided in this case and the procedural history related to the trial
 6   that concluded in May 2019. See Doc. 144, at 4-8.
 7          3.     In re: Subflow Technical Report, San Pedro River Watershed
 8          The subflow proceedings in the San Pedro River Watershed consist of three steps: (1)
 9   Step 1—delineation of the lateral extent of the subflow zone; (2) Step 2—development and
10   application of the cone of depression test to determine which wells located outside the lateral
11   limits of the subflow zone are within the scope of the Court’s jurisdiction based upon their
12   past, present, and projected future pumping; and (3) Step 3—development and application of
13   the subflow depletion test to determine whether and to what extent a particular well is
14   currently withdrawing subflow.
15                 Step 1: Lateral extent of the subflow zone
16          An evidentiary hearing on the San Pedro subflow zone was held August 31 through
17   September 3, 2015. On July 13, 2017, the Court entered its Findings of Fact and Conclusions
18   of Law with regard to the 2015 hearing, approving the revised Subflow Zone Delineation
19   Maps for the San Pedro River Watershed as ADWR reissued them in May 2015. Thus, the
20   subflow zone for the San Pedro Watershed now has been delineated.
21                 Step 2: Cone of depression test
22          On July 11, 2016, ADWR filed a progress report in which it stated that it expected to
23   complete and file a report on its Cone of Depression Test by December 31, 2016. In response
24   to the progress report, Judge Brain issued an order on December 8, 2016, which referred
25   consideration of ADWR’s Cone of Depression Test to Special Master Harris. It directed the
26   Special Master to hold “such evidentiary hearing as she deems necessary,” and then to
27


                                                     9
         Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 10 of 72




 1   prepare a report to the Court setting forth recommendations as to whether the cone of
 2   depression test should be adopted in whole or in part or modified.
 3          On January 27, 2017, ADWR filed its report concerning de minimis uses and cone of
 4   depression tests within a small area of the Upper San Pedro River watershed as part of a
 5   demonstration project (“Demonstration Project Report”). The Demonstration Project Report
 6   presents methodologies for: (1) implementing court-ordered procedures for the summary
 7   adjudication of de minimis uses, and (2) deploying cone of depression tests. On March 6,
 8   2017, various parties filed objections and comments to the Demonstration Project Report.
 9          On March 15, 2017, a status conference was held wherein ADWR represented it
10   developed the cone of depression test for the purpose of identifying those wells subject to the
11   Court’s jurisdiction in the Gila River Adjudication. On April 6, 2017, the Court issued an
12   order setting deadlines and a trial date to consider the cone of depression methodology
13   proposed by ADWR. Parties were ordered to file objections, expert reports, and initial
14   disclosures regarding the cone of depression methodology by August 18, 2017.
15          On May 12, 2017, ADWR filed its response to the comments concerning its proposed
16   cone of depression test described in the Demonstration Project Report. ADWR’s response
17   included a discussion regarding several issues identified by the Special Master, an analysis of
18   its proposed groundwater model, tables and figures illustrating calculations related to the
19   models comparison, and responses to selected questions from the parties. ADWR discussed
20   the three stages that must be completed related to identifying wells pumping subflow, as well
21   as the cone of depression test consistent with the Arizona Supreme Court’s opinion in Gila
22   IV.3
23          On August 18, 2017, the parties filed their initial disclosure statements. Trial on the
24   cone of depression test methodology began on March 5, 2018. After six days of trial, the
25   Special Master took the matter under advisement. On May 11, 2018, the Special Master
26   3
      In re the General Adjudication of All Rights to Use Water in the Gila River System and
27   Source, 198 Ariz. 330, 344, ¶ 48, 9 P.3d 1069, 1083 (2000) (Gila IV).


                                                    10
       Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 11 of 72




 1   issued a Draft Report on the ADWR Demonstration Project Report: Cone of Depression Test
 2   Methodology (“Draft Report”). The Draft Report recommended that ADWR create a numeric
 3   MODFLOW model for the entirety of the San Pedro River Watershed under steady state, pre-
 4   development conditions for the purposes of the Cone of Depression Test. The parties filed
 5   corrections and objections to that report on or before May 31, 2018.
 6          On November 14, 2018, the Special Master issued a final report regarding the cone of
 7   depression test, which recommends the use of MODFLOW. Objections to the final report
 8   were filed by May 13, 2019, and responses to those objections were filed by June 24, 2019.
 9   The Adjudication Court held an oral argument on the objections and responses to the Special
10   Master’s Report on February 12, 2020, and the matter remains under advisement.
11                 Step 3: Subflow depletion test
12          The Special Master’s April 6, 2017 Order (referenced above) also permitted parties to
13   file by August 25, 2017, their proposals regarding methodologies that ADWR may apply to
14   determine whether a particular well is pumping subflow and the fraction of the discharge
15   attributable to subflow. The April 6 Order further provided that, in their proposals, parties
16   shall identify issues that should be resolved in connection with the approval of an appropriate
17   test. On August 25, 2017, the parties filed their proposals regarding procedures to establish a
18   cone of depression depletion analysis.
19          On September 13, 2017, a status conference was held wherein the Special Master
20   found that a subflow depletion test was necessary “to provide the clear and convincing
21   evidence required by the Arizona Supreme Court to overcome the ‘strong initial presumption’
22   that a well located outside the subflow zone is pumping percolating groundwater.” Minute
23   Entry, dated October 9, 2017 at 3 (quoting Gila IV, 198 Ariz. 330, 343, ¶ 41, 9 P.3d 1069,
24   1084 (2002)). At the hearing, the Special Master directed ADWR to file an initial report on
25   its proposed subflow depletion test. ADWR filed that report on December 6, 2018.
26          The Special Master held a status conference on February 20, 2019 to address issues
27   related to ADWR’s initial report on the proposed subflow depletion test. On February 28,

                                                    11
       Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 12 of 72




 1   2019, the Special Master issued an order setting the following deadlines: (1) The parties must
 2   submit preliminary comments on ADWR’s Initial Subflow Depletion Test Report by April
 3   12, 2019; (2) ADWR must submit any revisions to its report based on the comments it
 4   received by May 3, 2019; (3) the parties must meet with ADWR to discuss the Subflow
 5   Depletion Test by June 14, 2019; (4) ADWR must file by June 28, 2019 a report regarding the
 6   meeting(s) identifying the model design elements for which there is agreement and a list of
 7   issues for which there is no agreement; and (5) by July 12, 2019, any party desiring to do so
 8   may submit a brief to present an alternative approach to the development of a demonstration
 9   project that will illustrate its proposal for a Subflow Depletion Test. The Special Master held
10   a status conference on July 24, 2019 to address the outcome of this process. On August 5,
11   2019, the Special Master issued an order related to the status conference, which Order
12   provided as follows: (1) by October 25, 2019, the parties must file pleadings addressing four
13   discrete issues relevant to the depletion test; (2) SRP shall prepare a demonstration project
14   and distribute the demonstration project to ADWR and the parties by November 1, 2019; and
15   (3) ADWR shall file a report regarding SRP’s demonstration project by December 6, 2019.
16   After the parties and ADWR filed the documents described in the August 5 Order, the Special
17   Master held an argument on December 11, 2019 regarding the four issues that the parties
18   addressed in their filings. The Special Master issued a ruling on those issues in a minute entry
19   filed February 19, 2020. On June 23, 2020, ADWR held a meeting among the parties and
20   experts to discuss progress on the Subflow Depletion Test.
21          The Special Master issued a Case Management Order on July 22, 2020 in which she
22   set an evidentiary hearing to determine the vertical extent of the subflow zone. The deadlines
23   set in that Order are as follows: (1) initial expert reports were due October 16, 2020; (2)
24   rebuttal experts were due November 30, 2020; (3) discovery must be completed by January
25   22, 2021 and (4) an evidentiary hearing will be held on February 22, 2021. After holding a
26   status conference, the Special Master filed a minute entry on September 10, 2020. That
27   minute entry directed the parties to file initial disclosure statements by October 16, 2020, and

                                                    12
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 13 of 72




 1   final disclosure statements by December 30, 2020. On February 12, 2021, the parties must
 2   file a joint pretrial statement. The Special Master will hold a readiness conference on
 3   February 17, 2021.
 4          4.     In re: Redfield Canyon Wilderness Area
 5          On April 5, 2012, Special Master Schade designated this contested case and listed
 6   seven issues for initial briefing:
 7          1.     Did Congress in enacting the legislation establishing the Redfield Canyon
 8                 Wilderness Area (“RCWA”) expressly intend to reserve unappropriated waters
 9                 to accomplish the purposes of the reservation?
10          2.     If so, what were the purposes of the reservation?
11          3.     If Congress did not expressly intend to reserve water, does the evidence
12                 establish that the United States withdrew land from the public domain and
13                 reserved the RCWA for federal purposes?
14          4.     If the land was withdrawn and reserved, what were the purposes of the
15                 reservation?
16          5.     If the land was withdrawn and reserved, did the United States impliedly reserve
17                 unappropriated waters to accomplish the purposes of the reservation?
18          6.     If unappropriated waters were reserved for the purposes of the reservation, what
19                 is the date or dates of priority of the reserved water rights?
20          7.     If unappropriated waters were reserved for the purposes of the reservation, did
21                 Congress intend to reserve all unappropriated waters at the time of the
22                 designation?
23          Dispositive motions on these issues were filed and fully briefed. On July 9, 2014, the
24   Special Master ruled on the summary judgment motions and held that: (1) the Arizona Desert
25   Wilderness Act of 1990 expressly reserved unappropriated waters to accomplish the purposes
26   of the RCWA; (2) the purposes of the RCWA are to protect the wilderness area, preserve its
27   wilderness character, and gather and disseminate information regarding its use and enjoyment

                                                     13
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 14 of 72




 1   as wilderness; (3) Congress withdrew and reserved the RCWA; (4) the date of the reservation
 2   is November 28, 1990; and (5) Congress reserved a quantity of water sufficient to fulfill the
 3   purposes of the RCWA. The Special Master also ruled that the water right reserved by
 4   Congress for the RCWA is specific for federally owned lands within the exterior boundaries
 5   of the wilderness area and does not serve the lands owned by the State of Arizona located
 6   inside the wilderness area.
 7          The July 9 Order also set disclosure deadlines for future proceedings. The United
 8   States was required to file its Rule 26.1 disclosures by January 7, 2015, on the issues of: (1)
 9   how much, if any, unappropriated water was available on November 28, 1990; and (2) if
10   unappropriated water was available on November 28, 1990, what is the quantity of water
11   sufficient to fulfill the purposes of the RCWA? These issues were partially resolved by a
12   March 2, 2017 Order from the Adjudication Court regarding a motion for partial summary
13   judgment filed by Freeport Minerals Corporation. The March 2 Order dismissed the United
14   States’ federal reserved water rights claims for certain of the springs at issue in this case. A
15   trial regarding objections to the United States’ remaining claims concluded in May 2017, but
16   no decision on those claims has been issued by the Adjudication Court.
17          5.     Order for Additional Hydrographic Survey Report
18          On June 21, 2016, the Adjudication Court issued an Order requiring ADWR to prepare
19   an HSR for statements of claimant (“SOCs”) filed in the San Pedro Watershed not included in
20   the original HSR dated November 20, 1991. The June 21, 2016 Order provides that the HSR
21   is to include (1) proposed attributes for each claim made in the SOCs; (2) the priority date
22   claimed in each SOC for each proposed water right (“PWR”); (3) fee ownership of the land to
23   which the water rights will be appurtenant; (4) identification of the claims which qualify as de
24   minimis claims; and (5) a statement that identifies those claims for which ADWR does not
25   make a recommendation concerning the water rights claimed and uses investigated. On
26   August 29, 2017, the Adjudication Court issued an additional order that revised the June 21
27   Order “[t]o direct the ADWR to analyze the claims for water rights in the Sierra Vista

                                                     14
         Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 15 of 72




 1   subwatershed of the San Pedro Basin not included in San Pedro I and prepare a HSR which
 2   shall be known as the San Pedro II – Sierra Vista HSR.”
 3          6.     In re: Sands Group of Cases
 4          On November 14, 1994, Special Master John E. Thorson issued his Memorandum
 5   Decision, Findings of Fact, and Conclusions of Law for Group 1 Cases Involving
 6   Stockwatering, Stockponds, and Domestic Uses (the “De Minimis Report”). The cases
 7   addressed in the De Minimis Report are collectively known as the “Sands Group of Cases.”
 8   In the De Minimis Report, the Special Master concluded that stock watering, along with
 9   certain stockpond and domestic water uses, constitute de minimis depletions of water in the
10   San Pedro River Watershed. The De Minimis Report concluded that these water uses should
11   be summarily adjudicated and set forth a summary adjudication procedure.4
12          Numerous parties filed objections to the De Minimis Report in 1995. In 2000 and
13   2001, responses and reply briefs were filed regarding the 1995 objections. In September
14   2002, the Adjudication Court issued an order that affirmed the De Minimis Report (subject to
15   certain minor modifications). In October 2008, ADWR issued a report in which it proposed
16   to commence the summary adjudication process that the Adjudication Court approved in its
17   September 2002 Order.
18          On June 16, 2016, Special Master Harris issued an order initiating the second phase of
19   the Sands Group of Cases, which involved the determination of the ownership of water rights
20   on government land. However, on April 24, 2017, the Governor signed Senate Bill 1412 into
21   law, which amended A.R.S. § 45-257(A)(1). Under Senate Bill 1412, determining the water
22   rights of certain claims that are statutorily defined as “Small Water Use Claims” is deferred
23   until after adjudication of all other water claims in the subwatershed. See Senate Bill 1412, §
24
     4
25     The De Minimis Report was issued in response to the Arizona Supreme Court’s invitation to
     “adopt a rationally based exclusion for wells having a de minimis effect on the river system.”
26
     In re the General Adjudication of All Rights to Use Water in the Gila River System and
27   Source, 175 Ariz. 382, 394, 857 P.2d 1236, 1248 (1993).


                                                   15
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 16 of 72




 1   5. The term “Small Water Use Claims” is defined in Senate Bill 1412 to include most, if not
 2   all, of the claims at issue in this contested case. Accordingly, the Special Master issued an
 3   April 26, 2017 Order providing that no further proceedings in this case will be scheduled until
 4   further notice.
 5          On May 4, 2020, the Special Master issued orders that severed Contested Case Nos.
 6   W1-11-2444 (In re Virgil T. Mercer – Irrigation) and W1-11-2401 (In re Mercer Group of
 7   Cases) from this matter for separate adjudication.
 8          7.     In re: Bayless & Berkalew
 9          On October 11, 2017, the Special Master issued an order consolidating several
10   contested cases related to small water use claims asserted by Bayless & Berkalew Company.
11   Pursuant to the October 11 Order, all objections to Bayless & Berkalew’s stockpond, stock
12   watering, and irrigation claims associated with Watershed File Report (“WFR”) Nos. 113-09-
13   017, 113-09-018, 113-12-003, 113-12-004, and 113-12-BD-004 will be resolved in
14   connection with Contested Case No. W1-11-2696, which shall be known as In re Bayless &
15   Berkalew.
16          The stockpond and stock watering claims at issue in In re Bayless & Berkalew
17   previously were consolidated as part of In re Sands Group of Cases (see Section II(6), supra).
18   The legislation that deferred adjudication of “Small Water Use Claims” and led to the Special
19   Master’s stay of In re Sands Group of Cases provides that a “claimant’s small water use
20   claims shall be determined in conjunction with the determination of that claimant’s other
21   claims.” A.R.S. § 45-257(A)(1). Accordingly, on October 11, 2017, the Special Master
22   issued an order in In re Sands Group of Cases providing that Bayless & Berkalew’s small
23   water use claims shall be separated from In re Sands Group of Cases and instead “shall be
24   resolved in conjunction with its irrigation claims” in In re Bayless & Berkalew. October 11,
25   2017 Order, at 2-3.
26          In the order initiating In re Bayless & Berkalew, the Special Master ordered ADWR to
27   file by November 10, 2017 a report that identifies the place of use and point of diversion for

                                                    16
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 17 of 72




 1   the stockpond and stockwatering uses at issue in the case. ADWR filed the report on
 2   November 9, 2017.
 3          On November 21, 2017, an initial scheduling conference was held in this matter.
 4   Following the scheduling conference, the Special Master issued a November 30, 2017 Minute
 5   Entry which indicated that the Court “will send out abstracts for stockpond and certain stock
 6   watering uses and allow a 60 day correction period.” Minute Entry at 2. In the minute entry,
 7   the Court also set the following deadlines: (1) ASLD and Bayless & Berkalew may file by
 8   February 19, 2018, designations consistent with the requirements of the De Minimis Report;
 9   (2) all updated and new SOCs regarding any irrigation claim at issue in the contested case
10   must be filed by August 6, 2018; (3) amended objections to any new and amended SOCs must
11   be filed by September 6, 2018; and (4) ADWR shall file by September 6, 2018 a map
12   identifying the wells that provide sources of water for PWRs identified in one of the WFRs at
13   issue in this contested case, as well as any new wells listed in new or amended SOCs that are
14   located within the subflow zone of the San Pedro Watershed.
15          On December 19, 2017, the Special Master issued proposed water rights abstracts for
16   certain of the de minimis claims at issue in this Contested Case. The Order directed that any
17   suggested corrections to the abstracts must be filed by February 23, 2018. Bayless &
18   Berkalew and ASLD jointly submitted revised proposed abstracts on February 20, 2018. On
19   March 28, 2018, the Special Master issued an order approving the abstracts for the de minimis
20   claims, as revised by ASLD and Bayless & Berkalew. Subsequently, on June 1, 2018, the
21   Court set July 27, 2018, as the deadline for parties to file any suggested corrections to the
22   revised proposed abstracts. On May 25, 2018, the Special Master issued fifteen additional
23   proposed water rights abstracts for de minimis water rights analyzed in the WFRs at issue.
24   The May 25 Order directed that any suggested corrections to the additional proposed abstracts
25   shall be filed no later than July 27, 2018. The Special Master held a status conference on
26   September 14, 2018 for the purpose of addressing the suggested corrections that had been
27   filed for the abstracts. During the conference, Bayless & Berkalew and ASLD moved to

                                                    17
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 18 of 72




 1   strike certain objections to the proposed de minimis abstracts that were filed by the San Carlos
 2   Apache Tribe (“San Carlos”) and the Tonto Apache Tribe (“TAT”). By Minute Entry dated
 3   December 6, 2018, the Special Master granted the motion to strike.
 4           On August 31, 2018, Bayless & Berkalew moved to stay this case as it relates to
 5   irrigation water rights claims (i.e., all claims at issue that are not de minimis) on the grounds
 6   that those claims have been assigned, and that the assignee will have amended claims that will
 7   differ from the claims that were analyzed in the applicable WFRs. The Special Master held
 8   an oral argument regarding the motion to stay on November 7, 2018. At the oral argument,
 9   the Special Master granted the motion to stay the irrigation claims, and ordered that the
10   assignee of the claims shall file its amended SOCs no later than August 31, 2019. Bayless &
11   Berkalew timely filed its amended SOCs. Bayless & Berkalew then moved to renew the stay.
12   On October 28, 2019, the Special Master issued an order extending the stay until June 1,
13   2021.
14           Proceedings regarding the de minimis claims were not affected by the stay of the
15   irrigation claims, and on December 13, 2018, the Special Master approved 22 proposed water
16   right abstracts for de minimis uses.
17           8.    In re: Iser
18           On September 20, 2017, the Special Master issued an order initiating Contested Case
19   No. W1-11-3314 to resolve objections to WFR No. 115-04-ADB-003, which WFR addresses
20   certain claimed water rights to Aravaipa Creek for domestic and irrigation uses. The WFR
21   addresses a single SOC that was filed by Jerry Iser in 1980; the claim has not been assigned
22   and Mr. Iser remains the claimant. The Special Master issued an order on October 29, 2018
23   that stays the adjudication of the PWRs at issue in this case “until such time as a court-
24   approved test exists with respect to wells located outside the boundaries of the subflow zone.”
25   See October 29, 2018 Order at 2. Additional information regarding the proceedings that
26   occurred in this case prior to the stay is set forth in the Joint Status Report that was filed in
27   this matter on December 21, 2018. See Doc. 146, at 20-21.

                                                      18
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 19 of 72




 1          9.     In re: Pomerene Water Users Association and Related Contested Cases
 2          On February 1, 1994, Special Master Thorson initiated proceedings in this contested
 3   case to address the claims analyzed in several WFRs for which the claimant was the
 4   Pomerene Water Users Association. A separate contested case was originally initiated for
 5   each of the WFRs. However, because each listed WFR was associated with Pomerene Water
 6   Users Association, the cases were consolidated into a single contested case. Trial of the
 7   consolidated case originally was scheduled for May 2, 1995. However, the trial was vacated
 8   in an Order dated April 24, 1995, and the case remained effectively stayed for several years
 9   thereafter.
10          On April 25, 2017, Special Master Harris issued an order setting a status conference.
11   Due to the length of time that had lapsed since the water rights claims were last considered,
12   the Special Master first sought to determine the appropriate parties. Therefore, the Special
13   Master: (1) directed the Pomerene Water Users Association to file by June 16, 2017, a list of
14   landowners and lessees who are believed to be using water diverted and distributed by the
15   Association; and (2) set an initial status conference for June 28, 2017. Following the June 28
16   status conference, the Special Master issued an order on July 6, 2017 directing that “counsel
17   for Pomerene Water Users Association shall file by October 2, 2017, a report regarding the
18   status of the Pomerene Water Users Association including the names of persons serving on
19   the board and designating those persons authorized to act as a spokesperson for that entity.”
20   July 6, 2017 Order, at 2-3. Pomerene Water Users Association filed the report on September
21   29, 2017.
22          An additional status conference was held on October 18, 2017. At the October 18
23   conference, counsel for Pomerene Water Users Association requested nine months to
24   complete and re-file amended SOCs on behalf of the Association’s members. Thereafter, on
25   October 25, 2017, the Special Master issued an order providing as follows: (1) Pomerene shall
26   file a report identifying each of its members by December 29, 2017; (2) amended SOCs shall
27   be filed by August 31, 2018; and (3) an additional status conference will be held on

                                                   19
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 20 of 72




 1   September 6, 2018. Pomerene Water Users Association timely filed a report identifying its
 2   members on December 21, 2017.
 3          On August 31, 2018, the Pomerene Water Users Association filed a notice in which it
 4   stated that it is no longer an entity for any purpose, and that its diversion structure and canal
 5   now are claimed by St. David Irrigation District (“SDID”). Therefore, the Special Master
 6   issued an order on October 5, 2018, stating that the cases consolidated into this Contested
 7   Case would be either joined with In re St. David Irrigation District (see Section II(10), infra)
 8   or separated into individual cases. Accordingly, the Pomerene Water Users’ Association case
 9   has been terminated. Following termination of the Pomerene Water Users’ Association case,
10   the Special Master initiated several contested cases to adjudicate the individual water rights
11   claims that previously were consolidated under the Pomerene Water Users’ Association case.
12   Several of those contested cases have been consolidated into In re St. David Irrigation
13   District or otherwise resolved; those cases are listed above in Section I. The contested cases
14   that remain active are as follows:
15       In re Eli and Ila Fenn. On October 17, 2018, the Special Master issued an order
16          initiating Contested Case No. W1-11-1691 to adjudicate objections to three PWRs for
17          irrigation use that are analyzed in WFR No. 112-17-ABC-001. The October 17 Order
18          notes that the sources of water for the PWRs are three wells and a diversion from the
19          San Pedro River into the Pomerene Water Users’ Association Canal. The October 17
20          Order directed ADWR to file by November 16, 2018, a map identifying the location of
21          the three wells at issue in relation to the subflow zone. A status conference was held
22          on November 29, 2018, during which the Special Master directed ADWR to confer
23          with the claimants and the objectors. That meeting was held on February 20, 2019.
24          The meeting did not lead to a resolution, largely because the claimants indicated that
25          they intended to file amended SOCs. The Special Master directed the claimants to file
26          amended SOCs no later than May 1, 2019. The amended SOCs were timely filed, and
27          the Special Master held a status conference on May 9, 2019, to discuss the claims. At

                                                     20
     Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 21 of 72




 1      the status conference, counsel for the claimants represented that the sources of supply
 2      for the water uses at issue are wells located outside the subflow zone. Accordingly, the
 3      Special Master decided to stay the case pending completion of the subflow depletion
 4      test. Following the status conference, the Special Master issued an Order on May 16,
 5      2019, consolidating Contested Case Nos. W1-11-1910 and W1-11-1912 under this
 6      Contested Case.
 7    In re Eldon and Shirley Barney. On October 24, 2018, the Special Master issued two
 8      orders to initiate contested cases to adjudicate objections to proposed irrigation water
 9      rights for which the relevant SOCs were filed by Eldon J. Barney. Contested Case No.
10      W1-11-1884 was initiated to adjudicate objections to the irrigation PWR analyzed in
11      WFR No. 112-17-BAA-026, and Contested Case No. W1-11-1898 was initiated to
12      adjudicate objections to the irrigation PWR analyzed in WFR No. 112-17-BAD-001.
13      A status conference was held on December 13, 2018. At that status conference,
14      counsel for Jay Barney and Fred and Beverly Kartchner indicated their intention to join
15      SDID. Therefore, their claims were subsequently consolidated with Contested Case
16      No. W1-11-1675. With regard to the irrigation PWR at issue in Contested Case No.
17      W1-11-1898, the Marco Family Limited Trust was the only claimant that appeared.
18      The remaining claims associated with these WFRs were dismissed. The Special
19      Master held a status conference on May 9, 2019, for the purpose of determining
20      whether objections to the remaining PWRs could be resolved by settlement. At that
21      status conference, the Special Master directed ADWR to hold a meeting with the
22      claimants and the objecting parties by August 30, 2019. That meeting was held on
23      August 13, 2019, but two of the three claimants did not attend. Due to the non-
24      attendance, the Special Master issued a case management order on October 31, 2019,
25      in which she directed that (1) ADWR shall prepare a map indicating the boundaries of
26      the irrigation uses at issue, and (2) any landowner intending to pursue a water right
27      related to the WFR at issue must file a SOC for that water right by December 2, 2019.

                                                21
     Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 22 of 72




 1      The Special Master held another status conference on January 31, 2020, to consider the
 2      claims asserted in this matter by Karma Foods, during which she ordered ADWR to
 3      meet with Karma Foods and the objectors; that meeting occurred on June 9, 2020. A
 4      status conference was held in this matter on May 19, 2020 with respect to the claims
 5      asserted by those other than Karma Foods, and the Special Master directed the
 6      claimants to filed stipulated abstracts or a status report by August 17, 2020. The
 7      claimants timely filed a status report. The Special Master issued an order directing the
 8      parties to file disclosure statements by October 30, 2020. At an additional status
 9      conference held on October 30, 2020, Karma Foods informed the Court that it had
10      applied for annexation to SDID, and therefore requested that this case be consolidated
11      with In re St. David Irrigation District. The Special Master filed a minute entry on
12      November 5, 2020 in which she stated that this case will be consolidated with In re St.
13      David Irrigation District after the Court received proof that the annexation has been
14      finalized.
15    In re Franklin T. and Vernalee East. On October 30, 2018, the Special Master issued
16      an order initiating Contested Case No. W1-11-1875 to address objections to an
17      irrigation PWR and a small reservoir PWR, both of which were analyzed in WFR No.
18      112-17-BAA-062. The irrigation and reservoir water uses are supplied by a well and a
19      diversion from the San Pedro River. On December 5, 2018, in response to a map filed
20      by ADWR that depicted the location of the well in relation to the subflow zone, the
21      Special Master stayed the adjudication of the two PWRs at issue until after the Court
22      has approved a test to determine the impact of wells located outside the boundaries of
23      the subflow zone.
24    In re Branson L. and Geneva Sherman. On November 1, 2018, the Special Master
25      issued an order initiating Contested Case No. W1-11-1676 to address objections to two
26      irrigation PWRs analyzed in WFR No. 112-17-BAA-038. The sources of water for the
27      PWRs are one well and a diversion from the San Pedro River. In response to a map

                                               22
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 23 of 72




 1          filed by ADWR identifying the location of the well and the diversion at issue in
 2          relation to the subflow zone, the Special Master issued an order on December 5, 2018.
 3          That order stays the adjudication of the PWRs at issue until after the Court has
 4          approved a test to determine the impact of a well located outside the lateral boundaries
 5          of the subflow zone.
 6          10.    In re: St. David Irrigation District
 7          By order dated January 23, 1995, Special Master John E. Thorson consolidated
 8   approximately 100 separate contested cases with In re St. David Irrigation District, Contested
 9   Case No. W1-11-1675. Thereafter, the case remained dormant until the Special Master issued
10   an order on December 22, 2017, that set a scheduling conference in the consolidated contested
11   cases for February 15, 2018. The December 22 Order explained that the purpose of these
12   consolidated contested cases is to resolve objections to PWRs associated with lands that are
13   supplied with water from SDID. Following the February 15 status conference, the Special
14   Master issued an order on March 1, 2018. The March 1 Order (1) directed SDID to file by
15   August 17, 2018, a list of all claimants on whose behalf it will assert claims for irrigation use,
16   (2) directed that objections to the existing SOC form or requests that additional information
17   be included in any SOCs to be filed in this matter be filed by October 19, 2018, (3) directed
18   that responses to any filings regarding the form of SOCs shall be filed by November 9, 2018,
19   (4) set an oral argument for November 15, 2018, regarding the format for SOCs to be filed in
20   this matter, and (5) directed that all new and amended SOCs for water from the SDID
21   Irrigation Ditch for irrigation uses shall be filed by April 19, 2019.
22          On October 8, 2018, the Special Master issued three orders consolidating with this case
23   certain contested cases that formerly were being adjudicated in connection with the Pomerene
24   Water Users’ Association case. The contested cases that were consolidated with this case
25   through the Special Master’s October 8 orders are Contested Case No. W1-11-1905 (In re
26   Harold T. and Daphne L. Matthews), Contested Case No. W1-11-1769 (In re Luis and
27   Patricia Vega), and Contested Case No. W1-11-1989 (In re Tucson Pathology Assoc., P.C.).

                                                     23
       Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 24 of 72




 1   On April 1, 2019, the Special Master initiated Contested Case Nos. W1-11-1981, W1-11-
 2   1980, and W1-11-1916 (In re Charles Fenn, Jr., In re Charles Dean and Jo Anne Lee
 3   Kartchner, and In re Alvah and Barbara Fenn, respectively), and consolidated those new
 4   cases under this case. On April 9, 2019, the Special Master issued an order initiating
 5   Contested Case No. W1-11-1675 (In re Kathleen Hanseen) and consolidating it with this
 6   case.
 7           On April 10, 2019, the Special Master issued an order that consolidated with In re St.
 8   David District numerous cases that involve lands that have been annexed into SDID. On
 9   September 23, 2019, the Special Master initiated Contested Case Nos. W1-11-1776 (In re
10   Venice J. Higginbotham) and W1-11-1675 (In re Enclave St. David LLC), and consolidated
11   both cases into In re St. David Irrigation District. On October 11, 2019, the Special Master
12   initiated Contested Case No. W1-11-1675 (In re Charles B. and Martha White) and Contested
13   Case No. W1-11-2169 (In re Norman Gene and Annie Jane McWhorter), and consolidated
14   those cases into In re St. David Irrigation District. On January 30, 2020, the Special Master
15   issued an order initiating Contested Case Nos. W1-11-1921, W1-11-2080, W1-11-2114, and
16   W1-11-2117 (In re Neil H. and Carmen Carruthers, In re Jay and Lois Kartchner, In re Ed
17   and Miriam Ingalsby, and In re William Gordon Sr., respectively). Each of these cases were
18   consolidated under In re St. David Irrigation District. At a status conference held on October
19   23, 2019, the Special Master addressed SDID’s request to consolidate four additional
20   contested cases (Nos. W1-11-2190, W1-11-1776, W1-11-2102, and W1-11-2169) with this
21   contested case. Those cases were consolidated into this contested case after SDID filed
22   consents confirming the claimants’ intention to join SDID.
23           The Special Master held a status conference on May 9, 2019, to further discuss the
24   boundaries of SDID and the extent to which water rights associated with additional lands
25   should be adjudicated within this case. Following the status conference, the Special Master
26   issued a minute entry in which she ordered that: (1) Initial Disclosure Statements are due
27   July 31, 2019; (2) ADWR shall file a map with the WFR boundaries within the exterior


                                                    24
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 25 of 72




 1   boundary of SDID by July 15, 2019; (3) a status conference will be held August 15, 2019; (4)
 2   SDID shall file a proposed litigation schedule by June 28, 2019; (5) parties not in agreement
 3   with SDID’s proposed schedule shall file an alternative proposed schedule by July 15, 2019;
 4   and (6) ADWR shall submit a report which advises whether the set of 12 maps filed by
 5   ADWR in October 2017 includes all land within the exterior boundaries of SDID. On July
 6   31, 2019, the parties filed their initial disclosure statements (with the exception of the Yavapai
 7   Apache Nation (“YAN”), which was granted permission to file late). ADWR timely filed the
 8   map on July 15, 2019.
 9          SDID timely filed its proposed litigation schedule on June 27, 2019. On August 21,
10   2019, the Special Master issued an order in which she set the following three issues to be
11   addressed in the first phase of this case: (1) The correct methodology to determine the
12   amount of water used for irrigation and the quantities used for irrigation; (2) whether water
13   rights with a priority date prior to 1919 are subject to forfeiture; and (3) identification of the
14   points of diversion. The August 21 Order also set a litigation schedule, which was
15   subsequently superseded in part as a consequence of the court granting various motions filed
16   by the parties. The August 21 Order provided that: (1) SDID must disclose its expert
17   opinions relevant to the three issues by November 15, 2019; (2) SDID must submit a
18   settlement report by December 31, 2019; (3) objectors must disclose their expert opinions
19   relevant to the three issues by January 14, 2020; (4) SDID must disclose its rebuttal expert
20   opinions by March 16, 2020; (5) discovery must be completed by April 30, 2020; (6) a
21   pretrial conference will be held on May 14, 2020; (7) dispositive motions are due May 29,
22   2020; (8) responses to dispositive motions are due on the 40th calendar day after a motion is
23   filed, and replies are due on the 20th calendar day after a response is filed; and (9) trial will
24   commence on January 19, 2021.
25          On January 29, 2020, the Special Master issued an order to reschedule the pretrial
26   conference in this case to May 19, 2020. On March 26, 2020, the Special Master continued
27   the discovery deadline to May 15, 2020 for purposes of three specific depositions. On May


                                                      25
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 26 of 72




 1   13, 2020, the parties filed a stipulated motion in which they requested a continuance of the
 2   discovery deadline to August 28, 2020 and a continuance of the dispositive motion deadline
 3   to September 11, 2020. The Special Master granted that motion in an order dated May 19,
 4   2020.
 5           The Special Master held a status conference on October 23, 2019. Following that
 6   status conference, the Special Master issued an order in which she directed SDID to file a
 7   status report on January 13, 2020, and extended until April 30, 2020, the deadline to file a
 8   settlement report pursuant to the litigation schedule. The Special Master also addressed
 9   SDID’s request to consolidate four contested cases (Nos. W1-11-2190, W1-11-1776, W1-11-
10   2102, and W1-11-2169) with this contested case by ordering SDID to submit by November
11   25, 2019, documents confirming that the landowners in those contested cases consent to the
12   proposed consolidation. SDID submitted the consents and those cases were consolidated
13   under this contested case.
14           On January 31, 2020, SRP moved for partial summary judgment on the question of
15   whether pre-1919 appropriative rights are subject to statutory forfeiture under Arizona law,
16   one of the three issues designated for the first phase of this case. Gila River Indian
17   Community (“GRIC”) filed a response to SRP’s motion on March 10, 2020, and San Carlos
18   filed its response on May 20, 2020. SRP filed replies to the responses on June 5, 2020. The
19   Special Master held oral argument on SRP’s motion on June 15, 2020. On September 10,
20   2020, the Special Master filed a minute entry in which she denied SRP’s motion for partial
21   summary judgment.
22           In response to a stipulated motion filed May 13, 2020, the Special Master amended the
23   litigation schedule on May 19, 2020 to (1) continue the discovery deadline to August 28,
24   2020; (2) reschedule the settlement conference for August 28, 2020; (3) continue the
25   dispositive motion deadline to September 11, 2020; and (4) keep the existing pretrial
26   conference and trial dates. The Special Master granted the requested continuance in an order
27   dated May 19, 2020.


                                                    26
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 27 of 72




 1          On July 10, 2020, the claimant and objectors reached a stipulation that substantially
 2   narrowed the parties’ dispute as to one of the three legal issues to be addressed in this case
 3   (namely, the quantification of SDID’s water rights). In response to the stipulation, the Special
 4   Master entered an order on August 13, 2020 that extended the discovery cutoff to September
 5   30, 2020, extended the dispositive motion deadline to October 16, 2020, and directed the
 6   parties to submit their settlement agreement by September 30, 2020. On October 8, 2020, the
 7   Special Master further extended the dispositive motion deadline to November 16, 2020 in
 8   response to a stipulated motion filed by the claimants and the objectors. On September 14,
 9   2020, SDID and the objectors filed a stipulation that resolved the question of the water duty to
10   be applied to SDID lands. The Special Master held a pretrial conference in this matter on
11   October 16, 2020. The Special Master filed a minute entry regarding the pretrial conference
12   on October 21, 2020, in which she stated that, in light of the progress in settlement
13   discussions, the trial date and dispositive motion deadlines were being vacated. An additional
14   pretrial conference is scheduled for December 4, 2020.
15          11.    In re: Pima County Irrigation
16          On January 4, 2018, the Special Master issued an order initiating a contested case to
17   resolve objections to WFR Nos. 113-19-001, 113-09-020, 113-11-003, 113-12-001, and 113-
18   BD-002, which WFRs analyze claims filed by or assigned to Pima County. The PWRs
19   identified in these WFRs include irrigation uses as well as several de minimis uses. An initial
20   scheduling conference was held in this matter on January 25, 2018. Following the scheduling
21   conference, the Special Master issued an order on January 31, 2018, which ordered: (1) Pima
22   County to confer with SRP, San Carlos, and TAT to discuss a process for resolving their
23   objections to the PWRs identified for irrigation use; (2) Pima County to file by March 12,
24   2018 a proposed procedure for resolving the objections to the irrigation PWRs; and (3) ASLD
25   to submit a report by February 26, 2018, regarding the ownership of the place of use
26   identified for one of the PWRs at issue. Pima County and ASLD timely filed each of the
27   reports that were required under the Special Master’s January 31 Order.

                                                    27
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 28 of 72




 1          A status conference was held on March 22, 2018, during which the Special Master: (1)
 2   directed ASLD to file by April 23, 2018 a report regarding the ownership of the land analyzed
 3   in WFR 113-12-001; (2) ordered that WFR 113-09-20 shall be removed from this contested
 4   case; (3) directed Pima County to file by April 2, 2018, a report regarding the status of its
 5   amended SOCs; (4) directed ADWR to amend WFR 113-12-BD-002 by April 23, 2018; (5)
 6   directed that any amended objections to amended WFR 113-12-BD-002 shall be filed by May
 7   21, 2018; (6) directed Pima County to submit documentation to support its position that
 8   certain wells for which it asserts water rights are located outside the subflow zone; and (7) set
 9   a status conference for June 6, 2018. Pima County and ASLD timely submitted the reports
10   required under the March 22 Order. ADWR submitted amended WFR 113-12-BD-002, and
11   the objecting parties timely filed their amended objections.
12          At the June 6 status conference, the Special Master set the following case schedule:
13   (1) Disclosure statements and expert reports must be filed by December 14, 2018; (2)
14   discovery shall be completed by June 3, 2019; (3) dispositive and pretrial motions shall be
15   filed by August 5, 2019; and (4) trial will begin on October 21, 2019. The Special Master
16   also ordered the parties to file a joint settlement report by August 31, 2018. In an Order of
17   June 19, 2018, related to the status conference, the Special Master identified certain wells
18   located outside the subflow zone, and stayed the adjudication for PWRs for which those wells
19   are the source of supply “until such time as a court-approved test exists with respect to wells
20   located outside the boundaries of the subflow zone.” See June 19, 2018 Order at 3.
21          Prior to filing the settlement report ordered by the Special Master, Pima County
22   circulated proposed abstracts for the PWRs at issue and requested comments on the PWRs.
23   The settlement report indicated that several parties agreed to the proposed abstracts, and that
24   certain other parties still were considering their positions. On October 9, 2018, the Special
25   Master issued an order requiring that a second joint settlement report be filed no later than
26   November 9, 2018. The October 9 Order also included proposed abstracts for the six de
27   minimis PWRs at issue. The Order required the parties to submit any suggested corrections to

                                                    28
       Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 29 of 72




 1   the proposed de minimis abstracts no later than December 1, 2018. SRP and ASLD submitted
 2   suggested corrections. On March 1, 2019, the Special Master issued an order approving the
 3   de minimis abstracts, as corrected.
 4          The parties timely filed the second settlement report. The settlement report indicated
 5   that San Carlos and TAT objected to the claimed priority date set forth in the proposed
 6   abstracts circulated by Pima County, and that the Tribes still are waiting to receive additional
 7   information that they requested. The settlement report also stated that the Salt River Project is
 8   awaiting additional information from Pima County prior to determining its position on the
 9   priority date claimed by Pima County. The settlement report stated that the other parties do
10   not object to Pima County’s proposed abstracts.
11          On December 18, 2018, the Special Master issued an order to initiate a contested case
12   to address objections to the two de minimis PWRs analyzed in WFR No. 113-12-023, and
13   consolidated that contested case into the Pima County Irrigation case because the SOCs
14   analyzed in that WFR had been previously assigned to Pima County. On June 14, 2019, the
15   Special Master issued an order that included two draft abstracts for the de minimis PWRs that
16   were identified in WFR No. 113-12-023. The Special Master issued an order approving the
17   abstracts and adding them to the catalog of water rights on July 30, 2019.
18          The parties filed their initial disclosure statements in this matter on January 28, 2019,
19   and February 5, 2019. A status conference was held on February 8, 2019. At the February 8
20   status conference, the Special Master consolidated WFR No. 113-21-BA-013 with this
21   contested case. The Special Master also discussed San Carlos’s and TAT’s remaining
22   objections to the proposed abstracts, which objections relate to alleged gaps in the chain of
23   title to some of the lands at issue. Because the Tribes’ remaining objections to the irrigation
24   and small reservoir PWRs related to chain of title, the Special Master ordered the case stayed
25   as to those claims until resolution of the issue of broad legal importance regarding chain of
26   title in the Luebbermann case. See Section I(12), supra.
27


                                                    29
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 30 of 72




 1          The Special Master’s stay order did not extend to de minimis claims. Therefore, on
 2   March 1, 2019, the Special Master issued proposed abstracts for the de minimis PWRs that
 3   were not included in the de minimis abstracts that the Special Master had previously
 4   circulated in the October 9, 2018 order. The March 1 order from the Special Master also
 5   identified defects in certain of the de minimis PWRs and directed Pima County to file by April
 6   29, 2019, information supporting its claimed de minimis water rights. On April 25, 2019,
 7   Pima County filed its Report of its Intent to State a Right and Suggested Correction to the
 8   Court’s Proposed Water Right for Pima County. Pursuant to the March 1 Order, on April 29,
 9   2019, ADWR filed its Notice of Filing Report and Map identifying the place of use for PWR
10   113-11-003-SP001. The Special Master issued an order approving that de minimis abstract on
11   June 14, 2019.
12          The Special Master ruled on the chain of title issue in Luebbermann on April 24, 2019.
13   On May 29, 2019, Pima County filed a Motion to Lift Stay and to Vacate and Reset
14   Deadlines. The Special Master lifted the stay and issued an order on June 14, 2019, directing
15   the parties to file by July 15, 2019, a joint report addressing the status of their attempts to
16   resolve the objections to the remaining non-de minimis PWRs. On July 10, 2019, the parties
17   submitted stipulated abstracts for all such PWRs. The Special Master approved those
18   abstracts and added them to the calendar of water rights on July 16, 2019. On July 30, 2019,
19   the Special Master issued an order confirming that all PWRs and claims at issue in this case
20   have been resolved, with the exception of the PWRs for which adjudication has been stayed
21   until the Adjudication Court’s approval of a test with respect to wells located outside the
22   boundaries of the subflow zone.
23          12.    In re: Magma De Minimis, Magma Mining, and Magma Irrigation
24          In July 2018, the Special Master initiated three contested cases to resolve objections to
25   WFR Nos. 113-08-AD-002, 113-08-022, and 113-08-014, which WFRs analyze claims
26   asserted by Magma Copper Company. These contested cases are referred to, respectively, as
27   In re Magma Copper – Irrigation (W1-11-2503); In re Magma Copper – Mining (W1-11-

                                                      30
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 31 of 72




 1   2428); and In re Magma Copper – De Minimis (W1-11-2421). The Special Master held an
 2   initial scheduling conference in all three cases on August 23, 2018. At the scheduling
 3   conference, the Special Master ordered that BHP Copper (Magma Copper’s successor
 4   corporation) would have until January 31, 2019, to submit amended SOCs.
 5          A status conference was held in these matters on March 22, 2019, to discuss the
 6   amended SOCs and any potential amendments to the relevant WFRs. With respect to the
 7   Magma De Minimis case, the Special Master directed BHP Copper to submit draft abstracts
 8   for the de minimis claims by May 21, 2019. BHP and the objecting parties agreed that an
 9   amended WFR was needed to analyze the amended SOCs filed in the Magma Copper –
10   Mining case. Therefore, the Special Master issued an order on March 26 requiring ADWR to
11   submit an amended WFR analyzing the claims at issue. In addition to the amended WFR, the
12   March 26 Order directed BHP and ADWR to jointly submit a report on the location of the
13   wells at issue relative to the lateral boundaries of the subflow zone by March 31, 2020. On
14   March 31, 2020, the Special Master filed an order in which she extended the deadline for the
15   joint report to July 30, 2020. The Special Master also directed ADWR to submit an amended
16   WFR analyzing the claims at issue in the Magma Copper – Irrigation case. The amended
17   WFRs in both cases must be filed by September 25, 2020. ADWR filed its amended WFR on
18   September 18, 2020.
19          BHP submitted draft abstracts for the PWRs at issue in In re Magma Copper – De
20   Minimis. On June 6, 2019, the Special Master ordered ADWR to submit a report with any
21   comments regarding the draft de minimis abstracts by July 8, 2019, and ordered the other
22   parties to submit any suggested corrections to the proposed abstracts by August 5, 2019. On
23   July 31, 2019, BHP submitted corrected abstracts that incorporated the comments raised by
24   ADWR; no other party submitted suggested corrections to the abstracts. Accordingly, the
25   Special Master issued an order on August 13, 2019, approving the de minimis abstracts, as
26   corrected, and adding the abstracts to the catalog of water rights.
27


                                                    31
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 32 of 72




 1          13.    In re: ASARCO Diversion and ASARCO Irrigation
 2          On June 7, 2018, the Special Master initiated five contested cases to resolve objections
 3   to WFR Nos. 114-01-005, 114-04-035, 114-01-CCD-001, 114-04-BDA-001, and 114-04-
 4   BDD-002, which WFRs address water rights claims associated with land now owned by
 5   ASARCO, Inc. The adjudication of claims analyzed under WFR Nos. 114-01-005 and 114-
 6   04-035 are consolidated under Contested Case No. W1-11-2798 (In re ASARCO – Diversion),
 7   and the adjudication of claims analyzed under WFR Nos. 114-01-CCD-001, 114-04-BDA-
 8   001, and 114-04-BDD-002 are consolidated under Contested Case No. W1-11-2801 (In re
 9   ASARCO – Irrigation). The Special Master held an initial scheduling conference in both of
10   the consolidated cases on July 11, 2018. At the scheduling conference, the Special Master
11   ordered that ASARCO shall have until January 7, 2019 to submit amended SOCs. Thereafter,
12   ASARCO obtained an extension until April 8, 2019 to submit its amended SOCs.
13          A status conference was held on May 9, 2019 to address, among other things, whether
14   an amended WFR needs to be prepared to address ASARCO’s amended SOCs. ASARCO
15   and the objecting parties agreed that an amended WFR needs to be prepared. In a May 21,
16   2019, minute entry, the Special Master ordered as follows: (1) ADWR shall issue an amended
17   WFR analyzing ASARCO’s claims within eighteen months; (2) ADWR to file a report, by
18   June 7, 2019, including a brief technical statement about the materiality of changes to claimed
19   water rights asserted by ASARCO in its amended SOCs; and (3) if a party desires to file a
20   response to ADWR’s report, the responses are due June 17, 2019. ADWR timely filed its
21   report on June 6, 2019. In the report, ADWR concluded that the changes to ASARCO’s
22   SOCs are material and therefore should be analyzed in connection with the San Pedro II HSR.
23   On October 8, 2019, the Special Master issued an order in which she determined that due
24   process is satisfied by sending amended WFRs prepared by ADWR for the ASARCO claims
25   to the parties on the court-approved mailing list for this case, as well as persons and entities
26   for the court-approved mailing list for the Gila Adjudication generally.
27


                                                     32
       Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 33 of 72




 1          The Special Master held a status conference on October 23, 2019, to discuss a schedule
 2   for resolving the water rights claims at issue in these cases. On October 31, 2019, the Special
 3   Master issued an order in which she (1) directed ADWR to file amended WFRs regarding
 4   ASARCO’s amended SOCs and water uses on Aravaipa Ranch, PZ Ranch, and Robinson
 5   Ranch by November 2, 2020; (2) set a deadline of February 2, 2021, for objections to the
 6   amended WFRs; and (3) directed the parties to file initial disclosure statements by February
 7   22, 2021. ASARCO filed amended SOCs for its Aravaipa Ranch property, which is at issue
 8   in In re ASARCO – Irrigation, on November 15, 2019. On April 30, 2020, the Special Master
 9   issued an order that consolidated In re Fred T. Ash & Sons (Contested Case No. W1-11-2839)
10   under In re ASARCO – Irrigation (Contested Case No. W1-11-2801).
11          On December 9, 2019, the Special Master issued an order in which she analyzed the
12   relationship between the current claims at issue in In re ASARCO – Diversions and the claims
13   analyzed in the relevant WFRs. The Special Master directed ADWR to file amended WFRs
14   for the current claims at issue by November 2, 2020, and set a status conference for December
15   1, 2020, to determine whether additional procedures need to be implemented to give parties
16   notice of ADWR’s analysis of the claims at issue. On October 23, 2020, ADWR filed a
17   request to extend its deadline for submitting amended WFRs to December 18, 2020. On
18   October 30, 2020, the Special Master granted ADWR’s motion, vacated the December 4,
19   2020 status conference, and rescheduled the status conference to January 15, 2021.
20          14.    In re City of Tombstone
21          On February 12, 2019, the Special Master initiated Contested Case No. W1-11-0473 to
22   address objections to WFR No. 111-21-032, which identifies PWRs for municipal use. The
23   Special Master set a scheduling conference for May 21, 2019, and instructed the parties to
24   submit a Case Information Report at least seven days before the May 21 conference. The
25   Special Master subsequently granted a motion filed by the City of Tombstone to reset the
26   conference to July 17, 2019, and to continue the Case Information Report deadline until July
27   10, 2019. Pursuant to a motion filed by Tombstone, the Special Master issued a June 4 Order

                                                   33
       Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 34 of 72




 1   that (1) converted the July 17 scheduling conference to a status conference, and (2) vacated
 2   the Case Information Report deadline. Following the status conference, the Special Master
 3   issued an order in which she stayed the adjudication of Tombstone’s claims for which the
 4   source is wells outside the subflow zone. That order also directed the parties to hold
 5   settlement discussions with respect to the remaining claims and file by October 15, 2019, a
 6   status report regarding those settlement discussions.
 7          Tombstone filed a status report on October 15, 2019, in which it stated that a
 8   settlement meeting with the objecting parties was held on October 8, 2019. Thereafter,
 9   Tombstone circulated proposed water rights abstracts to the objecting parties. The Special
10   Master then held a status conference on November 13, 2019. At that status conference, the
11   Special Master directed Tombstone to file a status report within sixty days addressing the
12   prospects for settlement and whether an amended WFR is necessary. Tombstone filed
13   settlement status reports on January 13, 2019, April 30, 2020, and July 31, 2020. On October
14   2, 2020, the City of Tombstone requested that the Special Master stay this matter for three
15   years on the grounds that one of the objectors (the United States) would not agree to a
16   settlement until it acquires additional flow data from the springs that supply the City’s
17   municipal uses. Following a conference held on October 9, 2020, the Special Master filed a
18   minute entry on October 15, 2020 in which she granted the requested stay. A status
19   conference will be held on October 23, 2023.
20          15.    In re Max J. and Donna Kartchner
21          On April 22, 2019, the Special Master initiated Contested Case No. W1-11-1986 to
22   adjudicate the objections to the irrigation and small reservoir PWRs analyzed in WFR No.
23   112-17-BDA-007. The Special Master held an initial status conference on June 19, 2019. At
24   that status conference, the Special Master ordered the claimants (El Dorado Benson, LLC and
25   the Kirkpatrick Family Trust) to file amended SOCs by September 20, 2019. The Special
26   Master also ordered that each of the claimants file a report no later than September 20, 2019,
27   regarding various attributes of the claimed water rights, including the place of use boundaries

                                                    34
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 35 of 72




 1   and a description of the water source. El Dorado Benson was directed to include in its report
 2   the date selected for a meeting with the objecting parties, but the Kirkpatrick Family Trust
 3   was not required to include a meeting date in its report. Both claimants timely filed their
 4   reports. The report filed by the Kirkpatrick Family Trust stated that they were in the process
 5   of being annexed into SDID. Accordingly, the Special Master consolidated the claims and
 6   objections included in WFR No. 112-17-BDA-007 associated with the Kirkpatrick Family
 7   Trust’s land with In re St. David District, Contested Case No. W1-11-1675.
 8          El Dorado Benson held a meeting with the objecting parties on October 17, 2019. The
 9   Special Master held a status conference on November 13, 2019 to discuss the status of the
10   settlement efforts and El Dorado’s amended SOCs. On November 20, 2019, the Special
11   Master issued an order stating that she will hold a scheduling conference for purposes of
12   setting a litigation schedule unless stipulated abstracts for the claimed water rights are filed by
13   January 6, 2020. On January 6, 2020, El Dorado Benson filed a status report in which it noted
14   that it had circulated proposed abstracts and requested that the deadline for submitting
15   stipulated abstracts be extended to March 2, 2020. The Special Master granted that motion in
16   an order dated January 8, 2020. The Special Master then extended the deadline to May 1,
17   2020, and then July 1, 2020 via orders dated March 17, 2020, and May 4, 2020, respectively.
18   Following an additional report filed by El Dorado on July 1, 2020, the Special Master set a
19   scheduling conference for August 10, 2020. On July 31, 2020, El Dorado Benson and the
20   remaining objectors submitted stipulated abstracts for the PWRs at issue, with the exception
21   of claims related to a well located outside the subflow zone. As to claims to use water
22   withdrawn from that well, the parties agreed that the case should be stayed until the subflow
23   depletion test is finalized and applied to that well. The Special Master issued an order
24   approving the stipulated abstracts on August 4, 2020. On August 6, 2020, the Special Master
25   ordered this case stayed as to the well located outside the subflow zone until a cone of
26   depression and depletion test is completed as to that well.
27


                                                     35
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 36 of 72




 1          16.    In re Paul L. Sale Investment Company
 2          On May 6, 2019, the Special Master initiated Contested Case No. W1-11-3107 to
 3   address the PWRs analyzed in WFR No. 114-04-BAB-007. The WFR, which addresses
 4   property that has been conveyed to SRP, identifies PWRs for irrigation, domestic, and small
 5   reservoir uses. The Special Master’s May 6 Order directed that (1) ADWR file by June 14,
 6   2019, a map showing the land owned by the claimant (SRP), and (2) ASLD file by June 14,
 7   2019 a report stating its position regarding its claim for any of the PWRs identified in the
 8   WFR. ADWR and ASLD filed the documents as ordered.
 9          The Special Master held an initial status conference on June 18, 2019. During the June
10   18 status conference, SRP asked the Special Master to create a contested case to address WFR
11   No. 114-01-CCD-012 and consolidate that matter with this contested case on the grounds that
12   the WFR also addresses property formerly owned by Paul L. Sale Investment Company that
13   was since conveyed to SRP. In a minute entry regarding the June 18 status conference, the
14   Special Master granted SRP’s request to initiate a new matter and consolidate it with this
15   case. In addition, the Special Master directed SRP to file a status report on any amendments
16   to its SOCs or assignments of SOCs by October 18, 2019. The Court also set an additional
17   status conference for November 1, 2019. SRP timely submitted the status report. In that
18   report, SRP requested 90 days to pursue a resolution of any objections related to the irrigation
19   PWRs at issue. With respect to the non-irrigation PWRs, SRP included draft de minimis
20   abstracts and requested that the Court process the draft abstracts in accordance with the
21   standard protocol for de minimis claims. At the status conference, the Special Master directed
22   ADWR to review SRP’s de minimis abstracts and file a report with any comments regarding
23   the abstracts by January 17, 2020. The Special Master directed SRP to file by January 17,
24   2020, either stipulated abstracts for the irrigation PWRs or, if the parties are unable to agree to
25   proposed abstracts, a status report. On January 17, 2020, SRP filed a status report and request
26   for additional time to submit stipulated abstracts. That same day, ADWR filed a report
27   regarding SRP’s proposed de minimis abstracts. The Special Master granted SRP’s request

                                                     36
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 37 of 72




 1   for additional time and directed SRP to submit stipulated abstracts or a status report by March
 2   17, 2020.
 3          On March 17, 2020, SRP submitted (1) its responses to ADWR’s report regarding the
 4   proposed de minimis abstracts, and (2) a status report and request for a scheduling conference.
 5   The Special Master issued orders on March 23, 2020, in which she (1) directed the parties to
 6   file Rule 26.1 Disclosure Statements by May 4, 2020, (2) set a scheduling conference for May
 7   12, 2020, and (3) issued de minimis abstracts and directed the parties to file any suggested
 8   corrections by May 22, 2020.
 9          SRP and the City of Phoenix filed their initial disclosure statements in this matter on
10   May 1, 2020. BHP Copper, ASARCO, San Carlos, and the YAN filed their initial disclosure
11   statements on May 4, 2020. TAT filed its initial disclosure statement on May 7, 2020.
12          17.    In re Anderson Development Corp.
13          On July 3, 2019, the Special Master initiated Contested Case No. W1-11-3450 to
14   address the domestic, small reservoir, and irrigation PWRs analyzed in WFR No. 115-10-BA-
15   001. Following an initial status conference held on August 12, 2019, the Special Master
16   issued in order in which she (1) dismissed claims made in certain SOCs analyzed in WFR No.
17   115-10-BA-001, and (2) scheduled a further status conference for December 11, 2019, for
18   purposes of setting a process to resolve objections to the PWRs at issue. On December 2,
19   2019, the claimant issued a notice in which it described the amendments and assignments it
20   had filed for certain of the SOCs at issue, and discussed its intention to submit additional
21   SOCs. Following the December 11, 2019, status conference, the Special Master filed a
22   minute entry on December 20, 2019, in which she (1) directed ADWR to map the wells at
23   issue in relation to the subflow zone, (2) directed the claimant to submit proposed de minimis
24   abstracts to ADWR by May 8, 2020, and (3) directed the claimant to submit either stipulated
25   abstracts or a status report by May 8, 2020, with respect to the non-de minimis claims at issue.
26   ADWR submitted the well map report on February 7, 2020. On April 17, 2020, the ASLD
27


                                                    37
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 38 of 72




 1   and counsel for Bar Seven Cattle Company and Bonita Cattle, LLC submitted a joint status
 2   report in which they addressed the proposed ownership of the PWRs at issue in this case.
 3          On August 12, 2020, the Special Master issued an order in which she noted that the
 4   wells at issue in this case are located outside the subflow zone, and therefore stayed this case
 5   until completion of a subflow depletion test.
 6          18.    In re Aravaipa Farm, LLC
 7          On June 7, 2019, the Special Master initiated Contested Case No. W1-11-3321 to
 8   address the irrigation PWRs analyzed in WFR No. 115-04-ADC-002. Following a status
 9   conference, the Special Master directed Aravaipa Farm, LLC to file any necessary
10   amendments to the SOCs that were matched to the irrigation PWRs. Aravaipa Farm filed
11   amended SOCs on November 1, 2019. On November 26, 2019, the Special Master issued an
12   order setting a status conference for December 11, 2019. On December 23, 2019, the Special
13   Master issued an order related to the status conference of December 11, 2019. It directed the
14   claimants (Aravaipa Farm and Aravaipa JAKS LLC) to file stipulated abstracts or a status
15   report on objections by January 24, 2020. The claimants submitted a status report on January
16   21, 2020. On March 17, 2020, the Special Master filed an order in which she directed that the
17   claimants shall file either stipulated abstracts or a status report by April 2, 2020.
18          On April 2, 2020, the claimants submitted a status report in which they indicated that
19   they had reached an agreement with all parties other than GRIC and San Carlos. The Special
20   Master held a status conference on May 1, 2020, during which the claimants identified a
21   dispute with GRIC and San Carlos that raised an issue that is slated for adjudication in In re
22   St. David Irrigation District. The claimant requested a stay until that issue is resolved in In re
23   St. David Irrigation District. On May 26, 2020, the Special Master issued an order in which
24   she stayed trial in this matter until after resolution of In re St. David Irrigation District and set
25   a litigation schedule to commence after that case is expected to be resolved. Specifically, the
26   Special Master ordered the parties to file initial disclosure statements by May 3, 2021,
27   complete discovery by October 1, 2021, attend a prehearing conference on October 14, 2021,

                                                      38
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 39 of 72




 1   file dispositive motions by October 29, 2021, attend a readiness conference on January 25,
 2   2022, and begin trial on January 31, 2022.
 3          19.    In re Artemisa Arbizo
 4          On October 24, 2019, the Special Master initiated Contested Case No. W1-11-3199 to
 5   address the irrigation and domestic PWRs identified in WFR No. 114-04-BDD-016. The
 6   PWRs were not matched to any SOCs. ASARCO filed an objection to the WFR indicating
 7   that the WFR included an erroneous analysis of water rights related to ASARCO.
 8   Accordingly, the Special Master directed ASARCO to amend its objection by November 15,
 9   2019, in order to clarify whether it claims water rights associated with this WFR, and, if so,
10   which of its SOCs includes the claim. ASARCO timely filed an amended objection in which
11   it stated that it does not claim any water rights in relation to the land analyzed in the WFR at
12   issue. On January 21, 2020, the Special Master issued an order to stay proceedings in this
13   case. No party is required to take further action in this case at this time.
14          20.    In re W.H. Claridge
15          On July 3, 2019, the Special Master initiated Contested Case No. W1-11-3394 to
16   address the “discontinued irrigation” use identified in WFR No. 115-05-AC-007. The WFR
17   identified three SOCs associated with the discontinued irrigation use. At an initial status
18   conference, the Special Master directed ADWR to facilitate a meeting with objectors and the
19   owners of the SOCs identified in the WFR in order to explore the possibility of settlement.
20   ADWR held an initial settlement meeting on September 18, 2019. Thereafter, ADWR filed a
21   notice in which it stated that an additional meeting has been scheduled for January 8, 2020.
22   Following the January 8 meeting, ADWR filed a meeting report on January 15, 2020. On
23   January 28, 2020, the Special Master issued an order setting a scheduling conference for May
24   19, 2020, in the event that the parties failed to reach a stipulation by that date.
25          On May 11, 2020, the claimant filed statements of claim and amended SOCs. The
26   claimant distributed proposed abstracts to the parties on that same date. The claimant
27   discussed those documents during the ADWR meeting that was held on May 12, 2020. On

                                                      39
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 40 of 72




 1   May 14, 2020, the claimant submitted a request to continue the May 9 scheduling conference
 2   in order to facilitate further settlement efforts. On May 15, 2020, the Special Master granted
 3   that motion and continued the scheduling conference to July 20, 2020. At the July 20, 2020
 4   scheduling conference, the claimant discussed its intention to pursue a mining water right.
 5   The Special Master determined that a mining claim in this case would require an amended
 6   WFR, and she therefore issued an order on August 17, 2020 in which she directed ADWR to
 7   prepare an amended WFR by November 2, 2020. ADWR filed its amended WFR on
 8   November 2, 2020.
 9          21.    In re Geldmacher
10          On June 7, 2019, the Special Master initiated Contested Case No. W1-11-3320 to
11   address the domestic, irrigation, and small reservoir PWRs identified in WFR No. W1-11-
12   3320. The Special Master held an initial status conference on July 18, 2019, during which she
13   directed the landowners to confer with the objectors to determine whether a settlement can be
14   reached, and to file either stipulated abstracts or a status report no later than November 1,
15   2019. On November 4, 2019, the landowners submitted a request for a status conference.
16   The Special Master held a status conference on December 11, 2019. In a minute entry
17   regarding that status conference that the Special Master filed on December 30, 2019, the
18   Special Master directed San Carlos to review the proposed abstracts that were previously
19   distributed by the claimant and provide approval or objections thereto in a report by January
20   24, 2020. On January 24, 2020, San Carlos filed a report in which it stated that it is
21   continuing to research whether the priority date listed in the proposed abstracts is supported
22   by the available historical documentation.
23          On May 1, 2020, the claimant moved for a stay in this matter until In re St. David
24   Irrigation District is resolved. The Special Master held a status conference on May 19, 2020,
25   during which she granted the requested stay and set the following litigation schedule to occur
26   after the date that St. David Irrigation District is expected to be resolved: (1) Initial
27   disclosure statements due May 3, 2021; (2) discovery to be completed by October 1, 2021; (3)

                                                     40
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 41 of 72




 1   prehearing conference on October 14, 2021; (4) dispositive motions by October 29, 2021; (5)
 2   readiness conference on January 25, 2022; and (6) trial to begin on January 31, 2022.
 3          22.    In re Elizabeth Hilliard
 4          On August 6, 2019, the Special Master initiated Contested Case No. W1-11-3385 to
 5   address the domestic use PWR identified in WFR No. 115-05-AC-006. The Special Master
 6   held an initial status conference on September 12, 2019 during which she (1) directed that any
 7   assignments conveying the relevant SOCs to the current landowners be executed and filed, (2)
 8   dismissed an SOC identified in the WFR, and (3) directed ADWR to facilitate a settlement
 9   meeting among the landowner and the objectors. ADWR held an initial settlement meeting
10   on October 2, 2019. Thereafter, ADWR filed a notice stating that an additional settlement
11   meeting has been scheduled for February 11, 2020. That meeting was cancelled, and the
12   Special Master held a status conference on February 20, 2020. During that status conference,
13   the claimant indicated that he is no longer pursuing an irrigation claim and instead is seeking
14   only a domestic use water right. The Special Master directed the claimant to provide the
15   parties with evidence regarding historic water use on the property. On or around April 20,
16   2020, the claimant submitted a status report detailing his efforts to locate evidence of historic
17   water use. The Special Master issued an order directing the claimant to share that evidence
18   with the parties and to file either a stipulation and withdrawal of objections or a status report
19   by September 20, 2020. On September 30, 2020, BHP Copper filed a status report that
20   described the status of settlement efforts. The Special Master held a status conference on
21   November 13, 2020, and subsequently filed a minute entry in which she directed the parties to
22   file stipulated abstracts by January 12, 2021.
23          23.    In re Kaibab Industries – Stock
24          On October 28, 2019, the Special Master initiated Contested Case No. W1-11-3374 to
25   address the stockpond PWR associated with WFR No. 115-05-055, which analyzes ASLD
26   land leased to the Magoffin Family Trust. The Special Master held an initial status
27   conference in this matter for January 15, 2020, during which the parties discussed an SOC

                                                      41
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 42 of 72




 1   amendment recently submitted by the Magoffin Family Trust. On April 20, 2020, the Special
 2   Master issued an order directing the Magoffin Family Trust to submit an additional SOC
 3   amendment by June 22, 2020, to provide certain missing information that is relevant to the
 4   claim. The Special Master also directed ADWR to submit a report by June 22, 2020 in which
 5   it shall identify the location and size of the stock pond that is included in the WFR. ADWR
 6   timely filed that report on June 22, 2020.
 7          24.    In re Karen LeCount
 8          On July 30, 2019, the Special Master initiated Contested Case No. W1-11-3395 to
 9   address the three irrigation PWRs identified in WFR No. 115-05-DA-001. At an initial status
10   conference held on September 12, 2019, the Special Master directed ADWR to meet with the
11   parties within thirty days and directed the landowner (the Magoffin Family Trust) to file the
12   SOCs it intends to rely upon in support of its claims. ADWR held a meeting with the parties
13   on October 3, 2019, and thereafter filed a report stating that the Magoffin Family Trust
14   requires additional time to determine which SOCs support its claims. On October 14, 2019,
15   the Special Master issued an order that (1) extended until January 10, 2020, the deadline for
16   the Magoffin Family Trust to file a list of SOCs it intends to rely upon to support its claims,
17   and (2) set an additional status conference for January 15, 2020. ADWR held an additional
18   meeting with the claimants on January 7, 2020, and ADWR filed a meeting report on January
19   14, 2020.
20          At the January 15, 2020 status conference, the claimants stated that they needed
21   additional time to determine which SOCs they intended to rely upon to support their claims.
22   On March 2, 2020, the Special Master filed a minute entry regarding the status conference
23   that was held on January 15, 2020. The minute entry noted that the Magoffins are in the
24   process of gathering evidence to support their claim that pre-1919 irrigation use occurred on
25   the property at issue. The minute entry further noted that ADWR will conduct an additional
26   settlement meeting with the Magoffins and the objectors in May 2020. Finally, the Special
27   Master noted that one of the SOCs analyzed in the WFR includes claims located on lands

                                                    42
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 43 of 72




 1   outside the geographic area included in WFR No. 115-05-DA-001. The Special Master noted
 2   that additional contested cases will be initiated to address those additional claims. ADWR
 3   held a settlement meeting with the claimants and the objectors on May 12, 2020, and filed a
 4   report regarding that meeting on May 19, 2020.
 5          25.     In re R.L.D. Irrevocable Trust
 6          On October 18, 2019, the Special Master initiated Contested Case No. W1-11-2803 to
 7   address the domestic PWR and the “discontinued irrigation” uses identified in WFR No. 114-
 8   01-CCD-003. The WFR listed the landowner as R.L.D. Irrevocable Trust. The current
 9   landowner is Peoples Properties LLC. As of the initiation of this case, neither R.L.D. nor
10   Peoples Properties filed SOCs regarding any of the uses identified in the WFR. The Special
11   Master held an initial status conference on November 13, 2019. At the conference, Peoples
12   Properties indicated that it intended to claim a water right associated with the WFRs. On
13   November 20, 2019, the Special Master issued an order in which she directed Peoples
14   Properties to do the following by February 11, 2020: (1) submit any assignments or
15   amendments to the relevant SOCs, (2) circulate draft abstracts to the objecting parties, (3)
16   hold settlement discussions with the objecting parties, and (4) file either stipulated abstracts or
17   a status report.
18          Peoples Properties filed a statement of claim and new SOCs on February 4, 2020, and
19   filed a status report on February 5, 2020. On February 11, 2020, the Special Master issued an
20   order instructing Peoples Properties LLC to file stipulated abstracts or a status report by April
21   30, 2020. On April 30, 2020, Peoples Properties LLC submitted a status report in which it
22   requested that the Special Master stay this case pending resolution of In re St. David
23   Irrigation District, Contested Case No. W1-11-1675. Peoples Properties explained that San
24   Carlos rejected the stipulated abstracts that Peoples Properties prepared based on its
25   interpretation of an issue that will be resolved in In re St. David Irrigation District. On May
26   26, 2020, the Special Master issued an order in which she stayed trial in this matter until after
27   resolution of In re St. David Irrigation District and set a litigation schedule to commence after

                                                     43
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 44 of 72




 1   that case is expected to be resolved. Specifically, the Special Master ordered the parties to
 2   file initial disclosure statements by April 23, 2021, complete discovery by June 30, 2021,
 3   attend a prehearing conference on July 15, 2021, file dispositive motions by July 30, 2021,
 4   attend a readiness conference on October 26, 2021, and begin trial on November 1, 2021.
 5          26.    In re Joel Rubin
 6          On June 7, 2019, the Special Master initiated Contested Case No. W1-11-3324 to
 7   address domestic, irrigation, and small reservoir PWRs identified in WFR No. 115-04-ADC-
 8   006. Following an initial status conference, the Special Master issued an order on July 25,
 9   2019, directing ADWR to conduct a settlement meeting with the landowner and the objectors
10   no later than September 20, 2019. ADWR filed a report on August 27, 2019, stating that a
11   settlement meeting was held and that the landowners expressed a willingness to work with the
12   objecting parties to resolve the objections. Following receipt of ADWR’s report, the Special
13   Master set a status conference to discuss the status of the objections for December 11, 2019.
14   At the status conference, the Special Master directed the claimant (Sandra Knox) to file either
15   proposed abstracts or a status report by January 31, 2020.
16          On February 18, 2020, SRP filed a report regarding the status of settlement efforts.
17   The following day, the Special Master filed an order in which she attached a proposed de
18   minimis abstract for Mr. Rubin’s domestic claim and directed the parties to file any suggested
19   corrections by no later than April 20, 2020. The order further provided that by March 20,
20   2020, the parties shall file stipulated abstracts for Ms. Knox’s claimed water rights, or, if no
21   agreement is reached, TAT shall file a status report by that same date. TAT filed a status
22   report on March 20, 2020. The Special Master held a status conference in this matter on May
23   5, 2020. Thereafter, the Special Master held a scheduling conference on July 24, 2020 and set
24   the following litigation schedule: (1) Rule 26.1 disclosure statements are due by October 5,
25   2020; (2) discovery must be completed by December 18, 2020; (3) dispositive motions are
26   due by January 11, 2021; and (4) trial will begin on April 5, 2021. SRP, BHP, ASARCO,
27   TAT, San Carlos and the claimant, Sandra Knox, each filed disclosure statements.

                                                     44
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 45 of 72




 1          27.    In re Town of Huachuca City
 2          On June 12, 2019, the Special Master initiated Contested Case No. W1-11-0245 to
 3   address the municipal water use identified in WFR No. 111-20-050. Following a status
 4   conference held on July 17, 2019, the Special Master ordered the Town of Huachuca City (the
 5   claimant for the two SOCs identified in the WFR) to meet with the objectors regarding the
 6   claims and to file a report regarding those discussions no later than October 15, 2019.
 7   Following the Town’s timely submittal of the report, the Special Master held a status
 8   conference on January 15, 2020. The Special Master subsequently filed a minute entry on
 9   February 20, 2020, in which she set the following litigation schedule: (1) Initial Rule 26.1
10   Disclosure Statements shall be due on May 1, 2020; (2) discovery shall be completed by
11   October 30, 2020; (3) a status conference will be held on November 5, 2020; (4) motions shall
12   be due by January 11, 2021; and (5) trial is tentatively scheduled for April 26, 2021. In
13   response to a motion jointly submitted by the claimant and several objectors, the Special
14   Master issued an order on April 9, 2020, that modified the litigation schedule as follows: (1)
15   the Rule 26.1 disclosure statements due on May 1, 2020, are limited to disclosing legal
16   theories for issues that the parties contend to be issues of broad legal importance; (2)
17   responses to the parties’ positions stated in the disclosure statements shall be due May 21,
18   2020; (3) a status conference and oral argument regarding the issues raised in the parties’
19   disclosure statements will be held on May 28, 2020; (4) the trial date will remain unchanged;
20   and (5) all other existing pretrial deadlines are vacated.
21          Several parties submitted their limited disclosure statements on May 1, 2020, in which
22   they identified issues that they considered to be issues of broad legal importance. On May 21,
23   2020, the parties filed responses to the proposed issues of broad legal importance that the
24   other parties identified in their disclosure statements. Following a status conference on May
25   28, 2020, the Special Master filed a notice on June 18, 2020 in which she designated the
26   following two issues of broad legal importance: (1) Is the process set out in the 1919 Arizona
27   Surface Water Code and subsequent versions of that statute the exclusive method for a well

                                                     45
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 46 of 72




 1   owner who has filed an SOC under A.R.S. § 45-254 to obtain an appropriative water right in
 2   Arizona for water pumped from a well located in the subflow zone with a priority date after
 3   June 12, 1919?; and (2) Does the adjudication court have equitable powers to decree an
 4   appropriative water right for a claimant who began withdrawing water from a well located in
 5   the subflow zone after June 12, 1919, but did not comply with the 1919 Arizona Surface
 6   Water Code and subsequent versions of that statute? The order set a deadline of August 11,
 7   2020 for responses to those issues and set a deadline of September 8, 2020 for replies. The
 8   Special Master subsequently filed a minute entry on July 30, 2020, in which the modified the
 9   briefing deadlines as follows: (1) responses to the issues of broad legal importance must be
10   filed by January 11, 2021; (2) replies must be filed by February 12, 2021; and (3) oral
11   argument will be held on February 26, 2021.
12          28.    In re Town of Mammoth
13          On June 18, 2019, the Special Master initiated Contested Case No. W1-11-2325 to
14   address the municipal PWR identified in WFR No. 113-04-003. The WFR did not match the
15   PWR to any SOCs, but ADWR’s records reflect that the Town of Mammoth subsequently
16   filed two SOCs that relate to the PWR. Following an initial status conference on July 17,
17   2019, the Special Master directed the Town to file by October 15, 2019, a status report
18   addressing the ownership of the land on which the wells identified in the WFR are located, as
19   well as the status of its efforts to settle the objections to the WFR. On December 4, 2019, the
20   Special Master directed the parties to file either stipulated abstracts or a status report by
21   January 28, 2020. The order also set a status conference for February 4, 2020. The Town of
22   Mammoth submitted a status report on January 24, 2020. At the February 4, 2020, status
23   conference, the Town indicated that it had distributed proposed abstracts and that several of
24   the objectors had agreed to the abstracts. The Special Master directed the Town to file
25   stipulated abstracts or a status report by February 2, 2020. The Town indicated in that report
26   that San Carlos and TAT had not agreed to its proposed abstracts, and the Special Master
27   directed those parties to file a further status report by March 26, 2020. In the status report

                                                     46
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 47 of 72




 1   filed that date, TAT requested an extension to the deadline for submitting stipulated abstracts.
 2   On March 31, 2020, the Special Master issued an order granting TAT’s requested extension
 3   and directing the Town of Mammoth to file stipulated abstracts or a status report by May 28,
 4   2020.
 5           On May 28, 2020, the Town of Mammoth filed a status report in which it requested an
 6   additional ninety days to submit stipulated abstracts. In response to that request, the Special
 7   Master issued an order on July 22, 2020 in which she directed the parties to submit stipulated
 8   water rights abstracts by September 4, 2020. The parties failed to reach a settlement by
 9   September 4, 2020, and the Special Master therefore held a scheduling conference on
10   September 25, 2020 during which she discussed a potential trial schedule. In an October 5,
11   2020 minute entry regarding that scheduling conference, the Special Master set a discovery
12   cutoff of March 15, 2021, a deadline of May 3, 2021 for dispositive motions, and a trial date
13   of August 2, 2021. SRP, YAN, the Town of Mammoth, BHP Copper, the City of Phoenix,
14   the City of Mesa, the United States, TAT, ASARCO, and GRIC have each filed initial
15   disclosure statements in this matter.
16           29.   In re Whiting Ranches
17           On August 7, 2019, the Special Master initiated two consolidated contested cases (Nos.
18   W1-11-3359 and W1-11-3397) to analyze the water rights asserted in four SOCs that ADWR
19   analyzed in connection with WFR No. 115-05-036 and Zone 2 Well Report No. 115-05-DA-
20   003. ADWR’s analysis identified PWRs for irrigation and small reservoir uses, all of which
21   received water from three wells. ADWR also identified a domestic PWR and a de minimis
22   stockwatering PWR. The Special Master issued proposed abstracts for the de minimis water
23   rights and directed ADWR to submit any comments on the abstracts by August 30, 2019. The
24   Special Master held a status conference on September 24, 2019, at which she ordered the
25   claimants for any of the water rights at issue to file a list of all SOCs that were subject to
26   ADWR’s investigation by January 10, 2020. The Special Master also ordered that by January
27   10, 2020, all landowners identified in the draft abstracts circulated by the Special Master shall

                                                     47
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 48 of 72




 1   file any assignments or amendments to the relevant SOCs, and respond to ADWR’s
 2   comments on the draft abstracts. On January 10, 2020, the claimants filed a notice of filing
 3   amended SOCs for stockponds and stock watering claims as well as a response to ADWR’s
 4   comments on the proposed abstracts. On March 30, 2020, the Special Master issued an order
 5   that included six proposed abstracts for the de minimis stockwatering and small reservoir
 6   claims at issue. The Special Master directed that any suggested corrections to the proposed
 7   abstracts shall be filed by June 1, 2020. On May 29, 2020, the claimants filed suggested
 8   corrections to the proposed abstracts. On July 29, 2020, the Special Master issued an order in
 9   which she accepted the suggested corrections and directed the de minimis abstracts, as
10   corrected, to be included in the water rights catalog.
11           With respect to the non-de minimis claims, the Special Master set the following
12   litigation schedule in an order dated February 20, 2020: (1) Initial Rule 26.1 Disclosure
13   Statements shall be due on May 1, 2020; (2) discovery shall be completed by October 30,
14   2020; (3) a status conference will be held on November 5, 2020; and (4) motions shall be due
15   by January 11, 2021. The case will be consolidated for trial purposes with Town of Huachuca
16   City if common factual issues exist for trial. Otherwise, a trial date will be set after May 17,
17   2021. In response to a motion jointly submitted by the claimant and several objectors, the
18   Special Master issued an order on April 9, 2020, that modified the litigation schedule as
19   follows: (1) The Rule 26.1 disclosure statements due on May 1, 2020, are limited to
20   disclosing legal theories for issues that the parties contend to be issues of broad legal
21   importance; (2) responses to the parties’ positions stated in the disclosure statements shall be
22   due May 21, 2020; and (3) a status conference and oral argument regarding the issues raised
23   in the parties’ disclosure statements will be held on May 28, 2020. Several parties timely
24   submitted their limited disclosure statements on May 1, 2020, and their responses by May 21,
25   2020.
26           Because this case has been consolidated with In re Town of Huachuca City, the issues
27   of broad legal importance, associated briefing schedule, and other case deadlines in this case

                                                     48
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 49 of 72




 1   are the same as in In re Town of Huachuca City. For a discussion of those issues, see Section
 2   II(27), supra.
 3          30.       In re Ramon & Sandra Ochoa
 4          On November 5, 2019, the Special Master initiated Contested Case No. W1-11-3203 to
 5   address the domestic and irrigation PWRs identified in WFR No. 114-04-BDD-031. An
 6   initial status conference in this matter was held on December 12, 2019. On December 24,
 7   2019, the Special Master filed a minute entry regarding the December 12 status conference in
 8   which she directed ADWR to schedule a meeting with the claimants and objectors by March
 9   31, 2020. ADWR conducted that meeting on February 20, 2020. On February 26, 2020,
10   ADWR filed a meeting report in which it noted that the parties requested a stay of this case
11   pending the Court’s determination of whether a water user who began using surface water
12   after 1919 but failed to apply for an appropriative right may nevertheless obtain an
13   appropriative right. On March 18, 2020, the Special Master filed an order granting the
14   requested stay pending resolution of that issue.
15          31.       In re Artemisa Arbizo
16          On October 24, 2019, the Special Master initiated Contested Case No. W1-11-3199 to
17   address the domestic and irrigation PWRs analyzed in WFR No. 114-04-BDD-016.
18   ASARCO filed an objection to the WFR indicating that the WFR included an erroneous
19   analysis of water rights related to ASARCO. Accordingly, the Special Master directed
20   ASARCO to amend its objection by November 15, 2019, in order to clarify whether it claims
21   water rights associated with this WFR, and, if so, which of its SOCs includes the claim.
22   ASARCO timely filed an amendment to its objection in which it clarified that it does not
23   claim a right to use water on any of the property owned by the landowners. On January 21,
24   2020, the Special Master issued an order to stay proceedings in this case. No party is required
25   to take further action in this case at this time.
26
27


                                                         49
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 50 of 72




 1          32.    In re State Land Department – Paul L. Sale Investment Company
 2          On June 24, 2019, the Special Master initiated Contested Case No. W1-11-2805 to
 3   address the “discontinued irrigation” use identified in WFR No. 114-01-CCD-010. ADWR’s
 4   records identify ASLD as the landowner and SRP as the lessee for the property. The Special
 5   Master directed SRP to file by October 18, 2019, a report addressing any water rights claims
 6   it maintains in relation to the property addressed in the WFR and any SOC assignments
 7   pertinent to SRP’s claim. SRP timely filed the report, in which it indicated that it intended to
 8   claim pre-1919 rights for irrigation, stockwatering, and wildlife watering. The Special Master
 9   then held a status conference on November 1, 2019. On November 14, 2019, the Special
10   Master issued an order requiring SRP to (1) file any SOCs or pre-Adjudication filings that
11   support its claimed rights by January 30, 2020 and (2) file either stipulated abstracts for the
12   claims at issue or a status report by March 2, 2020. SRP submitted a statement of claim for
13   the water rights at issue on January 30, 2020 and submitted a joint status report with ASLD on
14   March 2, 2020. The status report included a request that the Special Master extend to July 2,
15   2020 the deadline for submitting proposed abstracts. The Special Master granted that request
16   in an order dated March 3, 2020.
17          Pursuant to a request from ASLD and SRP, the Special Master issued an order on July
18   9, 2020 that extended to August 31, 2020 the deadline for submitting stipulated abstracts. The
19   parties did not reach a stipulation by that date, so the Special Master held a status conference
20   on October 2, 2020. The Special Master filed a minute entry regarding the status conference
21   on October 12, 2020, in which she directed ADWR to prepare an amended WFR for the
22   claims at issue in this case by no later than April 9, 2021.
23          33.     In re Salt River Project – River Preserve I
24          On June 25, 2019, the Special Master initiated Contested Case No. W1-11-3103 to
25   address the irrigation PWR identified in WFR No. 114-04-BAB-001. One of the SOCs
26   matched to the PWR was assigned to SRP in 2017. The property analyzed in the WFR
27   includes Arizona State Trust Land that currently is leased to SRP. Accordingly, the Special

                                                     50
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 51 of 72




 1   Master directed SRP to file a status report by October 18, 2019, in order to (1) identify the
 2   applicable adjudication filings and pre-filings for claims for the water uses addressed in the
 3   WFR, and (2) identify how the water rights will be owned as between SRP and ASLD. SRP
 4   timely filed the report, and a status conference was held on November 1, 2019. At the status
 5   conference, SRP stated that it did not intend to pursue the irrigation claim but did intend to
 6   pursue de minimis rights for stockwatering and wildlife watering. The Special Master
 7   therefore dismissed the SOC associated with the irrigation PWR and stayed the case pending
 8   SRP’s submission of a new application to appropriate for the claimed stockwatering and
 9   wildlife watering uses.
10          34.    In re Salt River Project – River Preserve II
11          On June 25, 2019, the Special Master initiated Contested Case No. W1-11-3104 to
12   address the irrigation PWRs addressed in WFR No. 114-04-BAB-002. Two of the SOCs
13   matched to the PWR were assigned to SRP in 2017. The property analyzed in the WFR
14   includes Arizona State Trust Land that currently is leased to SRP. Accordingly, the Special
15   Master directed SRP to file a status report by October 18, 2019, identifying the applicable
16   adjudication filings and pre-filings for claims for the water uses addressed in the WFR.
17   Accordingly, the Special Master directed SRP to file a status report by October 18, 2019, in
18   order to (1) identify the applicable adjudication filings and pre-filings for claims for the water
19   uses addressed in the WFR and (2) identify how the water rights will be owned as between
20   SRP and ASLD. SRP timely filed the report, and a status conference was held on November
21   1, 2019. At the status conference, SRP stated that it did not intend to pursue the irrigation
22   claims but did intend to pursue de minimis rights for stockwatering and wildlife watering.
23   The Special Master therefore dismissed the SOCs associated with the irrigation PWRs and
24   stayed the case pending SRP’s submission of a new application to appropriate regarding the
25   claimed stockwatering and wildlife watering uses.
26
27


                                                     51
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 52 of 72




 1          35.    In re Salt River Project – River Preserve III
 2          On June 25, 2019, the Special Master initiated Contested Case No. W1-11-3105 to
 3   address the irrigation PWRs addressed in WFR No. 114-04-BAB-003. One of the SOCs
 4   matched to the PWRs was assigned to SRP in 2017. The property analyzed in the WFR
 5   includes Arizona State Trust Land that currently is leased to SRP. Accordingly, the Special
 6   Master directed SRP to file a status report by October 18, 2019, in order to (1) identify the
 7   applicable adjudication filings and pre-filings for claims for the water use addressed in the
 8   WFR, and (2) identify how the water rights will be owned as between SRP and ASLD. SRP
 9   timely filed the report, and a status conference was held on November 1, 2019. At the status
10   conference, SRP stated that it did not intend to pursue the irrigation claims but did intend to
11   pursue de minimis rights for stockwatering and wildlife watering. The Special Master
12   therefore dismissed the SOCs associated with the irrigation PWRs and stayed the case
13   pending SRP’s submission of a new application to appropriate regarding the claimed
14   stockwatering and wildlife watering uses.
15          36.    In re Robert J. and Nancy J. Farrier
16          On November 20, 2019, the Special Master initiated Contested Case No. W1-11-3114
17   to address the objections filed in response to WFR No. 114-04-BAB-120, for which no PWRs
18   were found by ADWR. The Special Master’s November 20 Order directed ADWR to file a
19   map depicting the location of a well identified in the WFR in relation to the subflow zone by
20   December 13, 2019. ADWR filed that map on December 6, 2019. The Special Master held a
21   status conference on February 4, 2020, during which the claimants indicated that they
22   intended to pursue claims for irrigation, domestic, and stockwatering uses, and requested
23   additional time to file an amendment to their SOCs. The Special Master directed the
24   claimants to amend their SOCs by March 9, 2020. The claimants failed to submit their SOC
25   amendments by that date. The Special Master held a scheduling conference on May 14, 2020,
26   but the claimant did not appear at the conference. The Special Master therefore held an order
27


                                                    52
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 53 of 72




 1   to show cause hearing on July 13, 2020, at which the claimant appeared and obtained an
 2   additional thirty days to file SOC amendments.
 3          37.    In re Magma Copper Company
 4          On December 20, 2019, the Special Master initiated Contested Case No. W1-11-2394
 5   to consider claims and resolve objections to WFR No. 113-04-DCD-001, which identified
 6   PWRs for domestic and irrigation uses. At a status conference on February 4, 2020, the
 7   Special Master directed the claimant (Swift Current Land & Cattle LLC) to file either
 8   stipulated abstracts or a status report by May 29, 2020. On May 29, 2020, Swift Current filed
 9   a status report in which it requested a stay until the Adjudication Court has determined
10   whether “wells discharging water from ‘chemically closed systems’ should be included in the
11   adjudication process.” It also represented in that status report that it no longer held an interest
12   in the claims at issue in WFR No. 113-04-DCD-001, which claims had been assigned to
13   Resolution Copper Mining, LLC. On August 31, 2020, the Special Master issued an order in
14   which she denied the requested stay and set a status conference for October 2, 2020 to discuss
15   the scope of the claims at issue and set a litigation schedule.
16          Resolution Copper filed a report on September 30, 2020 in which it described the
17   claims it intended to pursue and proposed a pretrial schedule. At the status conference, the
18   parties discussed the claims that Resolution intends to assert in this matter. The Special
19   Master filed a minute entry regarding the status conference on October 12, 2020 in which she
20   directed Resolution to file by December 30, 2020 a status report that describes the claims it
21   intends to assert and includes proposed abstracts for those claims. The Special Master also set
22   an additional status conference for January 15, 2021.
23          38.    In re Mercer Group of Cases
24          On May 4, 2020, the Special Master severed from In re Sands Group of Cases several
25   cases that address the claims investigated in WFR Nos. 113-05-001, 113-05-005, 113-05-008,
26   113-08-046, 113-08-050, 113-09-001, 113-09-002, and 115-05-032 (collectively, the “Mercer
27   WFRs”). Those cases consist of Case Nos. W1-11-2401, -2405, -2408, -2438, -2442, -2576, -

                                                     53
       Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 54 of 72




 1   2577, and -3355. The Mercer WFRs, which analyze claims originally asserted by Virgil E.
 2   Mercer, identify PWRs for de minimis domestic, stockwatering, and stockpond uses. In a
 3   case initiation order dated May 11, 2020, the Special Master issued proposed abstracts for the
 4   de minimis PWRs and directed ADWR to provide its comments regarding those abstracts by
 5   July 6, 2020. The Special Master held a status conference in this matter on July 13, 2020. On
 6   November 16, 2020, the Special Master issued proposed abstracts for the de minimis
 7   stockpond and stockwatering claims at issue in WFR No. 113-05-001 and directed the parties
 8   to file any suggested corrections to the proposed abstracts by January 15, 2021. On
 9   November 18, 2020, the Special Master issued proposed abstracts for the de minimis
10   stockpond and stockwatering claims at issue in two additional WFRs (Nos. 113-05-005 and
11   113-08-050) and set a deadline of January 21, 2021 for suggested corrections.
12          39.    In re Virgil E. Mercer – Irrigation
13          By order dated May 4, 2020, the Special Master severed this Case No. W1-11-2444
14   from In re Sands Group of Cases (Case No. W1-11-19) for separate adjudication. This case
15   will address the irrigation claims and related small water use claims analyzed in WFR No.
16   113-08-AA-001. Following an initial status conference that was held in this matter on July
17   13, 2020, the Special Master stayed this case pending resolution of the issues of broad legal
18   importance in In re Town of Huachuca City with respect to the ability of a subflow pumper
19   with a post-1919 priority date that did not comply with the statutory process to obtain a right
20   to appropriable water.
21          40.    In re ASLD – Bingham Sacaton Ranch I
22          On May 5, 2020, the Special Master initiated Contested Case No. W1-11-2590 to
23   address the stockpond, stockwatering, and wildlife watering claims analyzed in WFR No.
24   113-09-019, on land owned by ASLD. The case initiation order included draft abstracts for
25   the de minimis PWRs that were identified in the WFR at issue, and directed ADWR to file a
26   report with its comments on the draft abstracts by July 6, 2020. After receiving ADWR’s
27   report and holding a status conference on July 31, 2020, the Special Master issued revised

                                                    54
       Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 55 of 72




 1   versions of the proposed abstracts on August 31, 2020, and directed the parties to file
 2   suggested corrections to the abstracts by October 30, 2020. The Special Master issued new
 3   abstracts on November 10, 2020 that incorporated suggested corrections that were filed by
 4   SRP and ASLD. The Special Master directed ADWR to provide maps depicting the points of
 5   diversion and places of use described in the abstracts by no later than January 11, 2021.
 6          41.    In re ASLD – Bingham Sacaton Ranch II
 7          On May 4, 2020, the Special Master initiated Contested Case No. W1-11-2603 to
 8   adjudicate the irrigation, domestic, and stockpond claims analyzed in WFR No. 113-09-CB-
 9   008. The land analyzed in the WFR is owned by ASLD and leased to Bingham Sacaton
10   Ranch and Jim Bingham. A status conference was held in this matter on July 13, 2020,
11   during which ASLD and Mr. Bingham discussed the ownership of the PWRs at issue in this
12   case. The Special Master filed a minute entry on August 4, 2020 in which she noted that she
13   will issue proposed abstracts after the appropriate SOC assignments are filed with ADWR.
14          42.    In re Edward H. and Bettie M. Gegax
15          On November 25, 2019, the Special Master initiated Contested Case No. W1-11-3115
16   to adjudicate the domestic and irrigation claims analyzed in WFR No. 114-04-BAC-003. At a
17   status conference on January 7, 2020, the Special Master directed ADWR to schedule a
18   settlement meeting between the claimant and objectors. The meeting was held on March 19,
19   2020, and ADWR filed a meeting report the following day. On March 30, 2020, the Special
20   Master ordered this case stayed pending resolution of whether a subflow pumper with a post-
21   1919 priority date that did not comply with the statutory process for obtaining a right to
22   appropriable water may nevertheless obtain a water right. Those questions currently are at
23   issue in In re Whiting Ranches and In re Town of Huachuca City.
24          43.    In re Cruz C. Hernandez
25          On December 3, 2019, the Special Master initiated Contested Case No. W1-11-3117 to
26   adjudicate the domestic and irrigation claims analyzed in WFR No. 114-04-BAC-007. At a
27   status conference on January 7, 2020, the Special Master directed ADWR to schedule a

                                                    55
       Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 56 of 72




 1   settlement meeting between the claimant and objectors. The meeting was held on March 19,
 2   2020, and ADWR filed a meeting report on March 25, 2020. On March 31, 2020, the Special
 3   Master ordered this case stayed pending resolution of whether a subflow pumper with a post-
 4   1919 priority date that did not comply with the statutory process for obtaining a right to
 5   appropriable water may nevertheless obtain a water right. Those questions currently are at
 6   issue in In re Whiting Ranches and In re Town of Huachuca City.
 7          44.    In re Augustine and Martha Avechuco
 8          On December 3, 2019, the Special Master initiated Contested Case No. W1-11-3119 to
 9   address the domestic and irrigation claims analyzed in WFR No. 114-04-BAC-009. A status
10   conference was held on January 7, 2020. On March 17, 2020, the Special Master issued an
11   order that directed ADWR to schedule a settlement meeting between the claimant and
12   objectors. That meeting was held on March 19, 2020, and ADWR filed a meeting report on
13   March 25, 2020. On March 31, 2020, the Special Master ordered this case stayed pending
14   resolution of whether a subflow pumper with a post-1919 priority date that did not comply
15   with the statutory process for obtaining a right to appropriable water may nevertheless obtain
16   a water right. Those questions currently are at issue in In re Whiting Ranches and In re Town
17   of Huachuca City.
18          45.    In re Mary Ann Cluff
19          On December 3, 2019, the Special Master initiated Contested Case No. W1-11-3123 to
20   address the domestic and irrigation claims analyzed in WFR No. 117-04-BAD-001. At a
21   status conference on January 8, 2020, the Special Master directed ADWR to schedule a
22   settlement meeting between the claimant and objectors. That meeting was held on April 16,
23   2020, and ADWR filed a meeting report on April 21, 2020. On April 29, 2020, the Special
24   Master ordered this case stayed pending resolution of whether a subflow pumper with a post-
25   1919 priority date that did not comply with the statutory process for obtaining a right to
26   appropriable water may nevertheless obtain a water right. Those questions currently are at
27   issue in In re Whiting Ranches and In re Town of Huachuca City.

                                                    56
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 57 of 72




 1          46.    In re Jose and Rita Morales
 2          On December 6, 2019, the Special Master initiated Contested Case No. W1-11-3124 to
 3   address the domestic and irrigation claims analyzed in Zone 2 Well Report No. 114-04-BAD-
 4   008. At a status conference on January 8, 2020, the Special Master directed ADWR to hold a
 5   settlement meeting with the claimant and the objectors. ADWR held that meeting on April
 6   16, 2020, and filed a meeting repot on April 21, 2020. On April 29, 2020, the Special Master
 7   ordered this case stayed pending resolution of whether a subflow pumper with a post-1919
 8   priority date that did not comply with the statutory process for obtaining a right to
 9   appropriable water may nevertheless obtain a water right. Those questions currently are at
10   issue in In re Whiting Ranches and In re Town of Huachuca City.
11          47.    In re Stanley C. and Molly Yoder
12          On December 6, 2019, the Special Master initiated Contested Case No. W1-11-3125 to
13   address the irrigation and “irrigation associated with a domestic use” claims analyzed in WFR
14   No. 114-04-BAD-044. At a status conference on January 8, 2020, the Special Master directed
15   ADWR to hold a settlement meeting with the claimant and the objectors. ADWR held a
16   telephonic settlement meeting with the claimant and the objecting parties on April 16, 2020,
17   and filed a report regarding that meeting on April 21, 2020. On April 29, 2020, the Special
18   Master ordered this case stayed pending resolution of whether a subflow pumper with a post-
19   1919 priority date that did not comply with the statutory process for obtaining a right to
20   appropriable water may nevertheless obtain a water right. Those questions currently are at
21   issue in In re Whiting Ranches and In re Town of Huachuca City.
22          48.    In re Rudy E. and Mary Louis Ruiz
23          On December 6, 2019, the Special Master initiated Contested Case No. W1-11-3126 to
24   adjudicate the claims analyzed in Zone 2 Well Report 114-04-BAD-053. At a status
25   conference on January 8, 2020, the Special Master directed ADWR to hold a settlement
26   meeting between the claimant and the objectors. ADWR held that meeting via teleconference
27   on April 16, 2020, and filed a meeting report on April 21, 2020. On May 5, 2020, the Special

                                                    57
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 58 of 72




 1   Master ordered this case stayed pending resolution of whether a subflow pumper with a post-
 2   1919 priority date that did not comply with the statutory process for obtaining a right to
 3   appropriable water may nevertheless obtain a water right. Those questions currently are at
 4   issue in In re Whiting Ranches and In re Town of Huachuca City.
 5          49.    In re H & E Land and Cattle Company
 6          On December 19, 2019, the Special Master initiated this Contested Case No. W1-11-
 7   3248 to consider the claims at issue in WFR No. 114-04-DCB-001 and the associated Zone 2
 8   Well Report, which identified PWRs for domestic and irrigation use on land owned by The
 9   Nature Conservancy (“TNC”). Following a status conference held on February 4, 2020, the
10   Special Master directed TNC to file either stipulated abstracts or a status report by May 5,
11   2020. On April 20, 2020, TNC filed a status report in which it contended that the wells at
12   issue in this case are located outside the subflow zone and therefore not pumping appropriable
13   water. In a May 12, 2020 filing, TNC clarified that its position is that this case should be
14   stayed until an appropriate subflow depletion test is available. On August 12, 2020, the
15   Special Master issued an order in which the granted TNC’s request for a stay pending
16   completion of the subflow depletion test.
17          50.    In re Manuela Franco
18          On December 16, 2019, the Special Master initiated Contested Case No. W1-11-3239
19   to address the domestic and irrigation claims that were analyzed in WFR No. 114-04-DBC-
20   600. At a status conference on February 4, 2020, the Special Master directed ADWR to hold
21   a settlement meeting between the claimants and objectors by June 30, 2020. ADWR held that
22   meeting on June 9, 2020, and filed a meeting report on June 16, 2020, in which it stated that
23   the claimants intended to submit proposed de minimis abstracts for the domestic claim at
24   issue. Following a status conference held on August 30, 2020, ADWR held a second
25   settlement meeting on September 28, 2020. On October 30, 2020, San Carlos filed a report
26   regarding the status of settlement efforts.
27


                                                    58
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 59 of 72




 1          51.    In re Clarence R. Miller
 2          On December 19, 2019, the Special Master initiated Contested Case No. W1-11-3246
 3   to address the domestic and irrigation claims analyzed in WFR No. 114-04-DCA-001. At a
 4   status conference on February 4, 2020, the current landowner (Harriett Hedrick) indicated that
 5   she intended to file an assignment of the SOCs analyzed in the WFR, file an amended
 6   statement of claim, and pursue the PWRs identified in the WFR. On February 11, 2020, the
 7   Special Master issued an order directing the claimant to file stipulated abstracts or a status
 8   report by June 30, 2020. In response to a request submitted by the claimant on June 29, 2020,
 9   the Special Master issued an order on July 20, 2020 in which she continued the deadline for
10   stipulated abstracts to December 18, 2020.
11          52.    In re ASLD – Anderson Development
12          On January 7, 2020, the Special Master initiated this Contested Case No. W1-11-3429
13   to adjudicate the claims analyzed in WFR No. 115-10-001, which WFR identified
14   stockwatering and stockpond PWRs on land owned by ASLD In the case initiation order, the
15   Special Master directed ASLD to file a report by February 10, 2020 identifying the ownership
16   of the land included within the boundaries of the WFR, including any current lessees.
17   ASLD’s report identified Bar 7 Cattle Company as the lessee. On May 11, 2020, the Special
18   Master issued an order that set the following deadlines: (1) ASLD shall submit by June 19,
19   2020 a report regarding the status of the renewal of Bar 7’s grazing lease; (2) ASLD and Bar
20   7 shall prepare proposed abstracts for their respective de minimis claims by September 8,
21   2020; and (3) ADWR shall file suggested corrections to the proposed de minimis abstracts by
22   November 9, 2020. On September 8, 2020, ASLD filed a notice in which it confirmed that it
23   had prepared its proposed de minimis abstracts and submitted them to ADWR for review.
24   ADWR filed a report containing its mapping and suggested corrections to the proposed de
25   minimis abstracts on November 9, 2020.
26
27


                                                     59
       Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 60 of 72




 1          53.    In re ASLD – Carl C. Anderson Sr.
 2          On January 9, 2020, the Special Master initiated this Contested Case No. W1-11-3406
 3   to adjudicate the claims analyzed in WFR No. 115-06-004, which WFR identified a
 4   stockwatering PWR and a stockpond PWR on leased land owned by the ASLD. The case
 5   initiation order set a deadline of May 8, 2020 for the claimants, ASLD and Bar 7 Cattle
 6   Company, to file proposed abstracts. Pursuant to an order dated May 11, 2020, the deadline
 7   for proposed abstracts was extended to September 8, 2020. On September 8, 2020, ASLD
 8   filed a notice in which it confirmed that it had prepared its proposed de minimis abstracts and
 9   submitted them to ADWR for review. ADWR filed a report with its comments on the
10   proposed de minimis abstracts on October 21, 2020. On November 12, 2020, the Special
11   Master issued proposed de minimis abstracts for a stockwatering use and a stockpond use, and
12   directed the parties to provide any suggested corrections by January 11, 2021.
13          54.    In re State Land Department – Magoffin I
14          On March 11, 2020, the Special Master initiated Contested Case No. W1-11-3325 to
15   address the stockpond and stockwatering claims analyzed in WFR No. 115-05-001, which
16   WFR analyzes a parcel of land owned by ASLD and leased to the Magoffin Family Trust.
17   The case initiation order included eighteen proposed de minimis water rights abstracts. The
18   order directed ADWR to provide by April 24, 2020 a report with its comments on the
19   proposed abstracts. After the April 24 deadline was extended, ADWR filed its report and
20   associated mapping on June 5, 2020. On July 2, 2020, ASLD and the Magoffin Family Trust
21   jointly submitted a report setting forth their positions regarding the ownership of the water
22   rights at issue. On July 24, 2020, the Special Master issued an order in which she directed
23   ADWR to file additional mapping by August 28, 2020. ADWR timely filed the additional
24   mapping on August 28, 2020. On September 18, 2020, the Special Master issued an order
25   that included proposed abstracts for the de minimis stockpond and stockwatering claims at
26   issue, and directed the parties to submit any suggested corrections to the proposed abstracts
27


                                                    60
       Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 61 of 72




 1   by November 30, 2020. In orders dated November 10 and November 18, 2020, the Special
 2   Master extended the deadline for suggested corrections to December 21, 2020.
 3          55.    In re State Land Department – Magoffin II
 4          On March 11, 2020, the Special Master initiated Contested Case No. W1-11-3338 to
 5   address the stockpond and stockwatering claims analyzed in WFR No. 115-05-015, which
 6   WFR analyzes a parcel of land that is owned by ASLD and leased to the Magoffin Family
 7   Trust. The case initiation order includes ten proposed de minimis water rights abstracts. The
 8   order directed ADWR to provide a report with its comments on the proposed abstracts by
 9   April 24, 2020. After obtaining an extension of the April 24 deadline, ADWR filed its report
10   and associated mapping on June 5, 2020. On July 2, 2020, ASLD and the Magoffin Family
11   Trust jointly submitted a report setting forth their positions regarding the ownership of the
12   water rights at issue. On July 24, 2020, the Special Master issued an order in which she
13   directed ADWR to file additional mapping by August 28, 2020. ADWR timely filed the
14   additional mapping on August 28, 2020. On September 16, 2020, the Special Master issued
15   updated abstracts for the ten de minimis PWRs at issue and directed the parties to submit any
16   suggested corrections to the proposed abstracts by November 16, 2020. In orders dated
17   November 10 and November 18, 2020, the Special Master extended the deadline for
18   suggested corrections to December 16, 2020.
19          56.    In re SLD – Withrow Ranch
20          On February 28, 2020, the Special Master initiated Contested Case No. W1-11-3356 to
21   address the stockpond and stockwatering PWRs that were analyzed in WFR No. 155-05-033,
22   which WFR analyzes a parcel of land that is owned by ASLD and leased to several lessees.
23   The case initiation order includes nine proposed de minimis water rights abstracts. The order
24   directed ADWR to provide a report with its comments on the proposed abstracts by April 24,
25   2020. After obtaining an extension of the April 24 deadline, ADWR filed its report and
26   associated mapping on June 5, 2020. On July 2, 2020, ASLD and its lessees (the Magoffin
27   Family Trust and Michael and Susan Cavender) jointly submitted a report setting forth their

                                                    61
       Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 62 of 72




 1   positions regarding the ownership of the water rights at issue. On July 24, 2020, the Special
 2   Master issued an order in which she directed ADWR to file additional mapping by August 28,
 3   2020. ADWR timely filed the additional mapping on August 28, 2020. On September 16,
 4   2020, the Special Master issued updated abstracts for the nine de minimis PWRs at issue and
 5   directed the parties to submit any suggested corrections to the abstracts by November 23,
 6   2020. In orders dated November 10 and November 18, 2020, the Special Master extended the
 7   deadline for suggested corrections to December 23, 2020.
 8          57.    In re Magoffin II
 9          On March 16, 2020, the Special Master initiated Contested Case No. W1-11-3367 to
10   adjudicate the domestic and stockwatering claims analyzed in WFR No. 115-05-048, which
11   WFR identified three domestic PWRs and a stockwatering PWR. The land analyzed in the
12   WFR has been subdivided during the period since ADWR’s initial investigation.
13   Accordingly, the Special Master directed ADWR to file by May 22, 2020, a map depicting the
14   area investigated in connection with WFR No. 115-05-048 and the boundaries of all tax
15   parcels within the investigated area; ADWR timely filed the map. The claimant, Magoffin
16   Family Trust, submitted a proposed stockwatering abstract to the parties on June 12, 2020.
17          58.    In re State Land Department – Magoffin III
18          On March 11, 2020, the Special Master initiated Contested Case No. W1-11-3407 to
19   analyze the stockpond and stockwatering claims analyzed in WFR No. 115-06-005, which
20   WFR addresses a parcel of leased land owned by ASLD. The case initiation order included
21   seventeen proposed de minimis water rights abstracts and directed ADWR to provide a report
22   with its comments on the proposed abstracts by April 24, 2020. After obtaining an extension
23   of the April 24 deadline, ADWR filed its report and associated mapping on June 6, 2020. On
24   July 2, 2020, ASLD and its lessees (the Magoffin Family Trust and Michael and Susan
25   Cavender) jointly submitted a report setting forth their positions regarding the ownership of
26   the water rights at issue. On July 24, 2020, the Special Master issued an order in which she
27   directed ADWR to file additional mapping by August 28, 2020. ADWR timely filed the

                                                   62
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 63 of 72




 1   additional mapping on August 28, 2020. On September 18, 2020, the Special Master issued
 2   updated abstracts for the de minimis stockwatering and stockpond PWRs at issue in this case,
 3   and directed that any suggested corrections to the proposed abstracts shall be filed by
 4   November 20, 2020. In orders dated November 10 and November 18, 2020, the Special
 5   Master extended the deadline for suggested corrections to December 21, 2020.
 6          59.    In re H. Clifford & Carolyn Dobson
 7          On May 18, 2020, the Special Master initiated contested Case No. W1-11-2789 to
 8   adjudicate the claims investigated in WFR No. 113-14-AD-001, which WFR identified PWRs
 9   for domestic, irrigation, and small reservoir uses. The land included in the WFR was owned
10   by H. Clifford and Carolyn Dobson at the time of ADWR’s investigation, but six different
11   landowners now own portions of the WFR area. Following an initial status conference that
12   was held on July 20, 2020, the Special Master filed a minute entry on July 30, 2020 in which
13   she directed the parties to submit either stipulated abstracts or a status report by November 17,
14   2020. One of the claimants, TNC, filed a status report on November 16, 2020. In its report,
15   TNC described its subdivision of the property into five parcels, placement of conservations
16   easements on four of those parcels, sale of three of the parcels, updating of its water rights
17   claims, and assignment of certain of its water rights claims. The status report noted that TNC
18   is in the process of filing additional amendments to its claims, and therefore includes a request
19   for a 120-day extension of the deadline for submitting stipulated abstracts. On November 17,
20   2020, claimants HC Dobson Jr. Ranch Property, LLC and Rocky and Evenette Greenfield
21   jointly submitted a status report. HC Dobson has filed amended SOCs and anticipates
22   submitting proposed abstracts to the Court shortly after ADWR processes those SOCs. The
23   Greenfields plan to submit amended statements of claim, and have been hindered in their
24   efforts to develop information needed for those amendments due to delays at the National
25   Archives. The Greenfields requested a continuance of all deadlines pertaining to their claims
26   until after they receive the needed information from the National Archives.
27


                                                     63
       Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 64 of 72




 1          On November 20, 2020, the Special Master issued an order that set a scheduling
 2   conference on March 11, 2021.
 3          60.    In re George and Nancy Muller
 4          On July 27, 2020, the Special Master initiated this Contested Case No. W1-11-2619 to
 5   address the claims analyzed in WFR No. 113-09-CC-035, which WFR identified PWRs for
 6   domestic and irrigation uses on land owned by George and Nancy Muller. Following an
 7   initial status conference held on September 25, 2020, the Special Master directed ADWR to
 8   hold a settlement meeting. ADWR held the settlement meeting on November 6, 2020, and
 9   filed a report regarding the meeting on November 10, 2020. On November 20, 2020, the
10   Special Master issued an order that set a status conference for February 12, 2021.
11          61.    In re ASLD – Estate of Hope I. Jones
12          On June 5, 2020, the Special Master initiated this Contested Case No. W1-11-2666 to
13   adjudicate the claims analyzed in WFR No. 113-12-011, which WFR identified stockwatering
14   and stockpond PWRs on land owned by ASLD and leased to C-Spear, LLC. The PWRs at
15   issue are de minimis, and therefore the Special Master included proposed abstracts in the case
16   initiation order. On September 18, 2020, ASLD and C-Spear filed a report describing how
17   the water rights should be owned as between ASLD and C-Spear. The Special Master re-
18   issued proposed abstracts and directed the parties to provide their suggested corrections to the
19   abstracts by November 30, 2020. The Special Master subsequently extended that deadline for
20   suggested corrections to January 14, 2021. On November 2, 2020, C-Spear and the ASLD
21   jointly submitted a motion asking the Court to initiate contested cases for the claims at issue
22   in WFR Nos. 113-12-10 and 113-12-15, and consolidate those cases into this contested case.
23          62.    In re Hope Iselin Jones
24          On June 4, 2020, the Special Master initiated this Contested Case No. W1-11-2697 to
25   adjudicate the claims analyzed in WFR No. 113-12-CAA-001, which WFR identified
26   irrigation, domestic, and small reservoir PWRs on property that is owned by C-Spear, LLC.
27


                                                    64
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 65 of 72




 1   Following a status conference held on August 10, 2020, the Special Master directed C-Spear
 2   to file either stipulated abstracts or a status report by January 15, 2021.
 3           63.   In re Hope I. Jones III
 4           On June 5, 2020, the Special Master initiated this Contested Case No. W1-11- 2686 to
 5   adjudicate the claims analyzed in WFR No. 113-12-037, which WFR identified a stockpond
 6   PWR on property that is owned by C-Spear, LLC. Following a status conference held on
 7   August 10, 2020, the Special Master issued a proposed de minimis abstract for the stockpond
 8   PWR and directed the parties to file any suggested corrections to the abstract by October 15,
 9   2020. SRP filed suggested corrections to the proposed abstracts on October 15, 2020.
10           64.   In re Hope I. Jones IV
11           On June 8, 2020, the Special Master initiated this Contested Case No. W1-11- 2713 to
12   adjudicate the claims analyzed in WFR No. 113-12-DBC-023, which WFR identifies an
13   “irrigation associated with domestic use” PWR on property that is owned by C-Spear LLC.
14   Following a status conference held on August 10, 2020, the Special Master directed C-Spear
15   to file either a stipulated abstract or a status report by January 15, 2021.
16           65.   In re Norman G. and Barbara Y. Crawford
17           On July 10, 2020, the Special Master initiated this Contested Case No. W1-11-2708 to
18   adjudicate the claims analyzed in WFR No. 113-12-DBC-009, which WFR identified a
19   domestic PWR and a PWR for “discontinued irrigation” on land owned by Norman G. and
20   Barbara Y. Crawford. After holding an initial statue conference on September 10, 2020, the
21   Special Master directed the claimant, Steven Brown, to file either stipulated abstracts or a
22   status report by November 13, 2020. That deadline was subsequently extended to March 12,
23   2021.
24           66.   In re Jack K. Hughes
25           On July 13, 2020, the Special Master initiated this Contested Case No. W1-11-2709 to
26   adjudicate the claims analyzed in WFR No. 113-12-DBC-012, which WFR identified two
27   irrigation PWRs, a domestic PWR, and a wildlife watering PWR on land owned by the BLM,

                                                     65
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 66 of 72




 1   Anna Lands, and Mary Norman Hughes. During the initial status conference on September
 2   10, 2020, the Special Master directed the claimants to file amended SOCs by October 12,
 3   2020. The Special Master held an order to show cause hearing on October 9, 2020 after the
 4   BLM failed to appear at the initial status conference held on September 10, 2020. At that
 5   hearing, the BLM confirmed that it intended to pursue its instream flow claim for wildlife
 6   watering but was withdrawing all other claims. The BLM and ADWR filed on November 9,
 7   2020 a joint status report regarding the status of BLM’s instream flow application. On
 8   November 20, 2020, the Special Master issued an order in which she directed that (1) ADWR
 9   shall file by no later than January 29, 2021 a report regarding the well that supplies Anna
10   Lands’ claimed use; and (2) BLM shall file by no later than May 28, 2021 a report that
11   addresses the status of its instream flow application.
12          67.    In re El Potrero, Inc.
13          On June 1, 2020, the Special Master initiated this Contested Case No. W1-11-2710 to
14   address the claims analyzed in WFR No. 113-12-DBC-014, which WFR identified a domestic
15   PWR and two irrigation PWRs on land owned by the Sweetwater Center and Fred Weiner.
16   Following the initial status conference held on August 10, 2020, the Special Master directed
17   the claimant to submit either stipulated abstracts or a status report by October 15, 2020.
18   Sweetwater Center timely filed a status report on October 12, 2020, in which it identified Fred
19   Weiner as an additional landowner that intends to pursue claims. The Special Master held a
20   status conference on November 6, 2020 to discuss Mr. Weiner’s claim (which consists of a
21   single domestic use). Following the status conference, the Special Master directed ADWR to
22   submit by December 7, 2020 a map that depicts the boundaries of Mr. Weiner’s and
23   Sweetwater Center’s property in relation to the WFR boundaries. The Special Master also
24   extended the claimants’ deadline for submitting stipulated abstracts or an additional status
25   report to February 1, 2021.
26
27


                                                    66
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 67 of 72




 1          68.     In re David and Fay Gard
 2          On July 13, 2020, the Special Master initiated this Contested Case No. W1-11-2726 to
 3   address the claims analyzed in WFR No. 113-12-DD-001, which WFR identified three
 4   irrigation PWRs and a domestic PWR on land owned by Joel and Donna Quisenberry.
 5   Following a status conference held on September 10, 2020, the Special Master filed a minute
 6   entry in which she directed the Quisenberrys to file an SOC by October 12, 2020 for any
 7   claims that they intend to pursue.
 8          69.    In re Albert S. Duff III
 9          The Special Master initiated this Contested Case No. W1-11-2731 on July 27, 2020 to
10   address the claims analyzed in WFR No. 113-12-DD-011, which WFR identified PWRs for
11   domestic and irrigation uses on land owned by Jeffrey T. Robbins and Sybil Isolde Erdin.
12   The Special Master held an order to show cause hearing on October 9, 2020 after the
13   landowners failed to appear at the initial status conference. At that hearing, Ms. Erdin
14   confirmed that she intended to pursue the domestic PWR but not the irrigation PWR. Further
15   proceedings will occur after Ms. Erdin files an amended SOC for her domestic claim.
16          70.    In re ASLD – Woodling
17          On August 10, 2020, the Special Master initiated this Contested Case No. W1-11-2787
18   to adjudicate the claims analyzed in WFR No. 113-114-AA-009, which WFR includes three
19   irrigation PWRs on land owned by ASLD and leased to Joseph C. Carrasco and TNC.
20   Following an initial status conference held on October 23, 2020, the Special Master directed
21   ASLD to confer with its lessees and the other objectors, and file either stipulated abstracts or
22   a status report by April 5, 2021.
23          71.    In re ASLD – Woodling II
24          On August 10, 2020, the Special Master initiated this Contested Case No. W1-11-2760
25   to adjudicate the claims analyzed in WFR No. 113-14-004, which WFR includes a large
26   number of PWRs for stockpond and stockwatering uses. The Special Master included
27   proposed abstracts for the water rights at issue in the case initiation order, and directed

                                                     67
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 68 of 72




 1   ADWR to file a report with its comments on the proposed abstracts by January 8, 2021. A
 2   telephonic status conference will be held in this matter on January 15, 2021.
 3          72.    In re Reesor G. Woodling
 4          On August 10, 2020, the Special Master initiated this Contested Case No. W1-11-2783
 5   to adjudicate the claims analyzed in WFR No. 113-114-AA-001, which WFR identified
 6   fourteen irrigation PWRs, eight small reservoir PWRs, and a domestic PWR on various
 7   parcels owned by C-Spear, LLC and TNC, among others. After holding a status conference
 8   on October 30, 2020, the Special Master directed the claimants to file either stipulated
 9   abstracts or a status report by no later than March 26, 2021.
10          73.    In re Hughey T. and Lela M. Stringer
11          On July 15, 2020, the Special Master issued this Contested Case No. W1-11-2784 to
12   adjudicate the claims analyzed in WFR No. 113-14-AA-006, which WFR identifies a
13   domestic PWR and three irrigation PWRs on land owned by Sleeping Frogs Farm, LLC.
14   Following a status conference held on September 10, 2020, the Special Master directed
15   Sleeping Frogs Farm to file either stipulated abstracts or a status report by January 29, 2021.
16          74.    In re Ernest S. and Martha Phillips
17          On September 11, 2020, the Special Master initiated this Contested Case No. W1-11-
18   2788 to adjudicate the claims analyzed in WFR No. 113-14-AA-010, which WFR identified a
19   single PWR for domestic use on land owned by Sleeping Frog Farms, LLC. The Special
20   Master directed Sleeping Frog Farms to file either a stipulated abstract for a domestic water
21   right or a status report by January 29, 2021.
22   III.   White Mountain Apache Tribe Water Rights Quantification Agreement
23          The White Mountain Apache Tribe, the United States, and neighboring state law
24   appropriators reached a settlement with each other in January of 2009. Federal legislation
25   authorizing the settlement was passed in 2010 and the bill was signed by the President on
26   December 10, 2010. If all of the statutory conditions for effectiveness of the agreement have
27   been met, the White Mountain Apache Water Rights Quantification Agreement would

                                                     68
        Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 69 of 72




 1   permanently settle the Tribe’s claims to both the Gila River System and Source and the Little
 2   Colorado River System and Source.
 3          After a joint hearing in both adjudications on December 18, 2014, the Superior Court
 4   entered the Judgment and Decree adjudicating the water rights of the White Mountain Apache
 5   Tribe. By its own terms, the Judgment and Decree will take effect upon publication of a
 6   notice in the Federal Register by the Secretary of the Interior that all of the conditions for
 7   effectiveness of the settlement have been met.
 8   IV.    Order for Production of a Subflow Zone Delineation Technical Report for the
            Verde River Watershed
 9
            As noted above in Section II(3), subflow proceedings generally involve a three-step
10
     process under Arizona law. On November 27, 2017, the Special Master commenced the first
11
     step in that process (namely, delineation of the lateral extent of the subflow zone) within the
12
     Verde River Watershed by initiating Contested Case No. W1-106, In re Subflow Technical
13
     Report, Verde River Watershed. In that Order, the Special Master requested that ADWR
14
     “develop a map of and a technical report regarding the subflow zone of the perennial and
15
     intermittent streams in the Verde River Watershed.” See November 27, 2017 Order at 2
16
     (footnote omitted). The Order also directs that “ADWR shall prepare a technical report that
17
     describes the methodology and includes its analysis of the designation of the subflow zone.”
18
     Id. After ADWR files its technical report, “[a]ny Claimant in the Verde River Watershed
19
     may file objections to ADWR’s technical report within one hundred and eighty (180) days of
20
     the date on which the report is filed.” Id. at 2-3.
21
            The Special Master held a status conference on February 12, 2020, to address the
22
     appropriate protocol for adjudicating the Verde River Watershed. On March 4, 2020, the
23
     Special Master filed a minute entry regarding the February 12 status conference. In the
24
     minute entry, the Special Master directed ADWR to complete and file a report defining the
25
     subflow zone within the Verde River Watershed by June 1, 2021. Objections to that report
26
     must be filed by November 29, 2021, and the Special Master will set a status conference after
27


                                                      69
       Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 70 of 72




 1   the objections are filed. Upon completing the subflow zone delineation report, ADWR shall
 2   begin preparing HSRs for the Sycamore and Lower Verde Valley Subwatersheds. ADWR
 3   shall complete a preliminary HSR for those subwatersheds by January 5, 2024, and June 6,
 4   2025, respectively. Comments on the preliminary Sycamore HSR will be due by July 3,
 5   2024, and comments on the preliminary Lower Verde Valley HSR will be due by December
 6   3, 2025. ADWR shall issue final HSRs by January 10, 2025, and June 3, 2026, respectively.
 7   To facilitate the preparation of the HSRs, the United States must file and/or amend its claims
 8   for federal reserved water rights in the Lower Verde Valley and Sycamore Subwatersheds by
 9   January 6, 2023, and the YAN must file any amendments to its claims by that same date.
10          After the Sycamore and Lower Verde Valley Subwatersheds, the Court will adjudicate
11   the Little Chino Subwatershed, followed by the Big Chino Subwatershed, and lastly the Verde
12   Canyon Subwatershed. ADWR shall prepare a preliminary HSR for the Little Chino
13   Subwatershed by June 2, 2028, with comments due by November 29, 2028, and a final HSR
14   due by May 29, 2028. The Special Master will set deadlines for HSRs applicable to the two
15   remaining subwatersheds after ADWR completes final HSRs for the Sycamore and Lower
16   Verde Valley Subwatersheds. At that time, the Special Master will consider whether the
17   Verde Canyon Subwatershed should be adjudicated in connection with the Lower Salt
18   Subwatershed due to the trans-basin nature of the major claims in the Verde Canyon
19   Subwatershed.
20          The Minute Entry of March 4, 2020, further provides that ADWR shall begin
21   preparing a technical report that investigates and analyzes the claimed stock and wildlife
22   watering and stockpond uses and their impact on the available water sources for the Verde
23   River Watershed. If ADWR believes that domestic use also is potentially de minimis in the
24   Verde River Watershed, it must file a report on that issue by December 3. 2021. ADWR’s de
25   minimis technical report must be filed by June 3, 2022, and objections to that report are due
26   by November 30, 2022.
27


                                                   70
     Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 71 of 72




 1      DATED this 14th day of December, 2020.
 2
                                       SALMON, LEWIS & WELDON, P.L.C.
 3
                                       By        /s/ Michael K. Foy
 4
                                                 Lisa M. McKnight
 5                                               Michael K. Foy
                                                 2850 E. Camelback Road, Suite 200
 6                                               Phoenix, AZ 85016
 7                                               Attorneys for the Salt River Valley Water
                                                 Users’ Association
 8
                                       ROSETTE, LLP
 9

10                                     By        /s/ Robert A. Rosette
                                                 Robert A. Rosette
11                                               565 W. Chandler Blvd., Suite 212
12
                                                 Chandler, Arizona 85255
                                                 Attorney for the Tonto Apache Tribe
13
                                       MOYES SELLERS & HENDRICKS
14

15                                     By        /s/ Steven L. Wene
                                                 Steven L. Wene
16                                               1850 N. Central Ave., Ste. 1100
                                                 Phoenix, Arizona 85004
17                                               Attorney for City of Safford
18                                     OFFICE OF THE ATTORNEY GENERAL
19                                     By        /s/ Carrie J. Brennan
                                                 David F. Jacobs
20                                               Carrie J. Brennan
                                                 2005 N. Central Avenue
21                                               Phoenix, Arizona 85004
                                                 Attorney for State of Arizona
22

23

24

25

26
27


                                            71
           Case 2:79-cv-00187-DLR Document 155 Filed 12/14/20 Page 72 of 72




                                      CERTIFICATE OF SERVICE
 1
 2            I hereby certify that on December 14th, 2020, I electronically transmitted the foregoing
 3
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4
     Notice of Electronic Filing to the following CM/ECF registrants.
 5

 6
              Robert A. Rosette
              rosette@rosettelaw.com
 7
              Steve Wene
 8            swene@lawms.com
 9
              Carrie J. Brennan
10            Carrie.brennan@azag.gov
11
              I further certify that on December 15th, 2020, one business day following the electronic
12
     transmittal of the foregoing document, I will provide a copy of the foregoing by hand-delivery
13

14   to:

15   The Honorable Douglas L. Rayes
     United States District Court
16   Sandra Day O’Connor U.S. Courthouse, Suite 526
     401 West Washington Street, SPC 79
17   Phoenix, Arizona 85003-2154
18

19                                                                /s/ Michael K. Foy

20

21

22

23

24

25

26
27


                                                     72
